EXHIBIT 10.5
EXECUTION VERSION
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.












SUPPLEMENT 26 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT
between
Ascension Health
and
R1 RCM Inc.






























--------------------------------------------------------------------------------








SUPPLEMENT 26 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT




This Supplement 26 (this “Supplement”) is made and entered into as of June 24,
2018 (the “Supplement Effective Date”) by and between Ascension Health
(“Ascension Health”) and R1 RCM Inc., f/k/a Accretive Health, Inc. (“Supplier”)
(together, the “Parties”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the MPSA (as defined
below).


WHEREAS, the Parties are party to that certain Amended and Restated Master
Professional Services Agreement, dated as of February 16, 2016 by and between
Ascension Health and Supplier, as amended by that certain Amendment No. 1 to the
Master Professional Services Agreement, dated as of the 28th of April, 2017 (as
further amended, restated, supplemented, or otherwise modified, the “Master
Professional Services Agreement” or “MPSA”), pursuant to which Supplier provides
Dependent Services and Physician Advisory Services for Acute Care with respect
to certain Eligible Recipients;


WHEREAS, Ascension Health has historically provided revenue cycle management
services to certain Eligible Medical Groups (as defined in Section 1(c) below)
through, among other resources, (a) Ascension Health’s National Revenue Service
Center, and (b) the use of certain third party Platforms (as defined below);


WHEREAS, the Parties entered into that certain Term Sheet for Ascension Medical
Group RCM Services, dated as of February 23, 2018 (“Term Sheet”), pursuant to
which Supplier agreed to provide, and Ascension Health agreed to receive, the
EMG Services (as defined in Section 4(a) below) in accordance with the terms set
forth herein; and


WHEREAS, the Parties now desire for Supplier to provide the EMG Services, which
will be deemed as New Services accepted and to be provided under the MPSA, to
the Eligible Medical Groups pursuant to the terms and subject to the conditions
set forth in this Supplement.


NOW THEREFORE, in consideration of the foregoing premises and mutual consents
set forth below, the Parties hereby agree as follows:
    
1.Schedules and Attachments; Relationship with the MPSA; Scope and Authority.


(a)
Schedules, Exhibits, and Annexes. This Supplement includes each of the following
attached Schedules, Exhibits, and Annexes, all of which are hereby incorporated
into this Supplement by this reference:

Schedule A
Current Non-Standard Third Party Eligible Medical Groups
Schedule B
Supplier Technology Tools and Software


Exhibit 1
Exhibit 2
Exhibit 3
Exhibit 4


EMG Services
EMG Base Fees
EMG Incentive Fees
Service Level Targets and Metrics


 
 
Annex 1
Form of EMG Services Addendum



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 1
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(b)
General Relationship with the MPSA. This Supplement is entered into pursuant and
subject to, and, solely as provided herein, amends certain provisions of, the
MPSA, the terms of which are incorporated herein by reference (as modified by
this Supplement). In accordance with Section 1.1(c) of the MPSA, any amendment
to the MPSA, including amendments made after the Supplement Effective Date,
shall automatically, as of the amendment effective date, be incorporated into
this Supplement, unless otherwise specifically set forth in such amendment. This
Supplement shall be considered a “Supplement” for purposes of the MPSA,
notwithstanding any deviations herein from the form set forth in Annex 1 of the
MPSA. This Supplement sets forth a legal framework under which Supplier will
provide EMG Services to Eligible Medical Groups that are the subject of this
Supplement. Notwithstanding anything to the contrary in this Supplement or the
MPSA: (i) the Parties agree that Exhibits 2-A, 2-B, 4-A, 4-B, 4-E, and 17 to the
MPSA, and any provision of the MPSA that relates solely and exclusively to Acute
Care, the Physician Advisory Services, or the transition or onboarding of
Additional Book Eligible Recipients or New ABMs shall be disregarded and have no
effect for purposes of this Supplement (except that references to Exhibit 4 to
the MPSA in the body of the MPSA will be deemed to refer to Exhibit 2 and/or
Exhibit 3 to this Supplement, as applicable); and (ii) solely with respect to
the provision or receipt of the EMG Services, in the event of a conflict between
the terms in this Supplement and the terms set forth in the MPSA, the terms of
this Supplement shall prevail. Upon the execution and delivery of this
Supplement by the Parties, the Term Sheet is hereby terminated, and this
Supplement contains, and is intended as, a complete statement of all of the
terms of the agreements between the Parties with respect to the matters provided
for in the Term Sheet, and supersedes and terminates the Term Sheet.

(c)
Eligible Medical Groups. Each physician group that is permitted to receive EMG
Services from Supplier hereunder (each such physician group, an “Eligible
Medical Group”, and collectively, the “Eligible Medical Groups”) will be either
(x) an Entity that is a Controlled Affiliate of Ascension Health or an Ascension
Health Affiliate, or a department operating under the control of Ascension
Health or an Ascension Health Affiliate (each, an “Owned Eligible Medical
Group”) or (y) subject to Section 1(e), a third party legal entity that is
receiving revenue cycle services from Ascension Health or an Ascension Health
Affiliate pursuant to contractual agreements between such third party legal
entity and Ascension Health or an Ascension Health Affiliate (each such
contract, a “PSA”, and each such entity, a “Third Party Eligible Medical
Group”). To the extent a physician group is either an Owned Eligible Medical
Group or, subject to Section 1(e), a Third Party Eligible Medical Group, the
Parties agree that any such physician group included in one of the below groups,
whether such physician group is currently existing or hereafter becomes acquired
by, employed by, or party to a PSA with Ascension Health or an Ascension Health
Affiliate, is an Eligible Medical Group and will receive EMG Services under this
Supplement following the execution of an EMG Services Addendum (as defined in
Section 1(g) below) covering the applicable physician group(s):

(i)
all physician groups that receive revenue cycle management services through the
Athena Platform (or any successor Platform that Ascension Health uses as its
primary Platform with respect to revenue cycle management services), which
physician groups are located in various U.S. states (“NRSC/Athena Group”);

(ii)
all physician groups associated with Via Christi Health in Kansas that receive
revenue cycle management services through the Cerner Platform (“Cerner Group”);
and

(iii)
all physician groups associated with Wheaton Franciscan Healthcare in Wisconsin
that receive revenue cycle management services through the Epic Platform (“Epic
Group”).

(d)
Treatment of the Owned Eligible Medical Groups. Ascension Health shall be and
remains responsible and liable to Supplier for all acts or omissions of an Owned
Eligible Medical Group, including the physicians employed by the Owned Eligible
Medical Group (each, an “Employed EMG Physician”), in connection with this
Supplement and the EMG Services (including failure by an Owned Eligible Medical
Group or Employed EMG Physician to perform in accordance with this Supplement or
to



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 2
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





comply with any duties or obligations imposed on Ascension Health under this
Supplement) to the same extent that such act or omission was committed by
Ascension Health or Ascension Health employees hereunder. Any claims or rights
that may accrue to any Owned Eligible Medical Group or Employed EMG Physician
under this Supplement may be exercised only by Ascension Health against
Supplier.
(e)
Treatment of Third Party Eligible Medical Groups. Following the Supplement
Effective Date, Ascension Health and Supplier will work together in good faith
to create a set of terms and conditions related to the receipt of EMG Services
by Third Party Eligible Medical Groups from Supplier, to which Ascension Health
may, in its sole discretion, bind any Third Party Eligible Medical Group in
connection with such Third Party Eligible Medical Group’s receipt of EMG
Services from Supplier (such terms and conditions, “Third Party Terms”).
Ascension Health will take the lead in determining a strategy for approaching
Third Party Eligible Medical Groups regarding their potential receipt of EMG
Services from Supplier under this Supplement and Supplier shall comply with any
such strategy determined by Ascension Health. The Parties anticipate that each
Third Party Eligible Medical Group would receive all of the EMG Services
described in Exhibit 1 of this Supplement, which receipt of EMG Services would
be subject to and in accordance with this Supplement (including an applicable
EMG Services Addendum) in the same manner as the Owned Eligible Medical Groups
also receiving EMG Services under this Supplement (including such EMG Services
Addendum); provided that [**]. Ascension Health shall be and remains responsible
and liable to Supplier for all acts or omissions of a Third Party Eligible
Medical Group, including the physicians employed by the Third Party Eligible
Medical Group (each, an “Third Party EMG Physician”), receiving EMG Services
under this Supplement (including any failure by a Third Party Eligible Medical
Group or a Third Party EMG Physician to perform in accordance with this
Supplement or to comply with any duties or obligations imposed on Ascension
Health under this Supplement) to the same extent that such act or omission was
committed by Ascension Health, an Ascension Health Affiliate, or its or their
employees hereunder, notwithstanding any conflicting terms or conditions in the
applicable PSA or any Third Party Terms. Any claims or rights that may accrue to
any Third Party Eligible Medical Group or Third Party EMG Physician under this
Supplement may be exercised only by Ascension Health against Supplier.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 3
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(f)
Onboarding of Eligible Medical Groups. In accordance with the terms of this
Supplement, the provision of EMG Services to the Eligible Medical Groups will be
transitioned to Supplier as soon as practicable, but in distinct phases and at
different times during the Supplement Term, in accordance with the timelines set
forth in this Section 1(f), Section 4.2(b) of the MPSA, and the initial
transition plan provided to Ascension Health by Supplier. The Parties intend
that both Owned Eligible Medical Groups and, subject to Section 1(e) above,
Third Party Eligible Medical Groups included in the NRSC/Athena Group, Cerner
Group or Epic Group will be transitioned to Supplier in accordance with the
timeline below; provided that [**].

a1.gif [a1.gif]
(g)
EMG Services Addenda. The Parties intend for Eligible Medical Groups included in
the NRSC/Athena Group (excluding those located in Binghamton and Bridgeport,
which will only receive Platform-Specific Services) to: (i) first receive
Platform-Specific Services under an EMG Services Addendum covering the
NRSC/Athena Group as a whole (i.e., “Enterprise 1” in the chart below)
(“NRSC/Athena Addendum”); and (ii) thereafter, on an EMG Market-by-EMG Market
basis, receive Medical Group Market Services (as defined in Section 4(a) below,
which would be in addition to the Platform-Specific Services) under separate
market-specific EMG Services Addenda for the Eligible Medical Groups included in
the NRSC/Athena Group (each, a “Market Addendum”). Eligible Medical Groups in
the Epic Group will receive all of the EMG Services under the Wisconsin Addendum
(as defined below). Eligible Medical Groups in the Cerner Group will receive all
of the EMG Services under an EMG Services Addendum covering only the Cerner
Group (“Cerner Group Addendum”). The Parties intend for the aforementioned EMG
Services Addenda to be executed in accordance with the timeline above. Supplier
will have no obligation to provide EMG Services to any Eligible Medical Group,
and Ascension Health will have no obligation to pay the EMG Base Fee (as defined
in Section 5(a) below) in respect of any Eligible Medical Group, until Ascension
Health and Supplier enter into an addendum to this Supplement in substantially
the form set forth in Annex 1, which applies specifically to such Eligible
Medical Group and sets forth: (i) an acknowledgment that the provision of
revenue cycle management services for the applicable Eligible Medical Groups
will be transitioned to Supplier; and (ii) any terms or conditions that deviate
from, or are in addition to, the terms and conditions of this Supplement as
specifically applied to such Eligible Medical Group (each such addendum, an “EMG
Services Addendum”). Upon execution, each EMG Services Addendum will be
automatically incorporated by reference into this Supplement. In the event of a
conflict between the terms in this Supplement and the terms of an EMG Services
Addendum, the terms of the EMG Services Addendum will control with respect to
the applicable Eligible Medical Group.

(h)
New Eligible Medical Groups. If: (i) (A) following the Supplement Effective
Date, Ascension Health or an Ascension Health Affiliate acquires, employs, or
enters into a PSA with, a physician group that is not automatically included in
the NRSC/Athena Group, the Cerner Group or the Epic Group under the applicable
EMG Services Addendum or (B) there is any physician group that, as of the
Supplement



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 4
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





Effective Date, is an Owned Eligible Medical Group or Third Party Eligible
Medical Group but is not included in the NRSC/Athena Group, the Cerner Group, or
the Epic Group (any such physician group described in this clause (i), a “New
Eligible Medical Group”); and (ii) Ascension Health wishes to have Supplier
perform the EMG Services for the applicable New Eligible Medical Group, then the
Parties will enter into a separate EMG Services Addendum for such New Eligible
Medical Group, which EMG Services Addendum shall describe the EMG Services to be
provided to such New Eligible Medical Group, the EMG Service Commencement Date
for such EMG Services, and the calculation of a separate or revised EMG Base Fee
to include such New Eligible Medical Group, as determined in accordance with
Exhibit 2. Supplier shall, subject to Section 1(e), offer to provide to each
such New Eligible Medical Group the full scope of EMG Services set forth on
Exhibit 1 of this Supplement. For the avoidance of doubt, this Section 1(h) does
not apply with respect to physician groups that are automatically included in
the NRSC/Athena Group, the Cerner Group or the Epic Group under the applicable
EMG Services Addendum (as contemplated in Section 1(c) above), which physician
groups will automatically receive EMG Services under the applicable EMG Services
Addendum.
(i)
Divestitures of Eligible Medical Groups Receiving EMG Services. If, during the
Supplement Term, Ascension Health or an Ascension Health Affiliate divests or
sells an Eligible Medical Group then-currently receiving EMG Services under this
Supplement to an unaffiliated third party (including if such divestiture is part
of a divestiture to any unaffiliated third party of the Ascension Health
Affiliate that Controls or owns such Owned Eligible Medical Group), then the
Parties agree to undertake the obligations set forth in Section 4.6(b) of the
MPSA, including, if all of the Owned Eligible Medical Groups within an EMG
Market then-receiving EMG Services are divested (provided that for purposes of
this sentence, the Oklahoma, Kansas, Alabama, Florida, Maryland and D.C. markets
will each be considered separate EMG Markets), with respect to Acquirer
Termination Charges and Divestiture Termination Charges (i.e., a one-time
termination fee equal to 0.65% of the Cash Collections for the applicable sold
or divested Owned Eligible Medical Groups for the applicable trailing twelve
(12) month period, which percentage shall decrease to zero percent (0%) on a
straight line basis over the five (5) year period beginning on the Supplement
Effective Date), which shall be applied to this Supplement, mutatis mutandis.
With respect to all divestitures or sales of an Owned Eligible Medical Group to
an Affiliate of Ascension Health, the Parties agree to undertake the obligations
set forth in Section 4.6(c) of the MPSA, which shall be applied to this
Supplement, mutatis mutandis. For clarity, any Eligible Medical Group
then-receiving EMG Services that is not divested or sold shall continue to
receive EMG Services after such divestiture or sale in accordance with the terms
of any applicable EMG Services Addendum. With respect to any divestiture covered
under this Section, Supplier agrees to provide support relating to the winding
down of legacy Ascension Health-owned accounts receivable for any divested
Eligible Medical Group then-receiving EMG Services, the scope of which support
shall be, on a case-by-case basis, separately negotiated and agreed by the
Parties in good faith.

(j)
Wisconsin. Effective as of October 1, 2018, the Parties intend to (i) terminate
each of Supplement 23 (Wheaton), Supplement 24 (Ministry (MHS)) and Supplement
25 (Columbia St. Mary’s) (collectively, the “WI MG Supplements”) and (ii)
replace the WI MG Supplements with an EMG Services Addendum applicable to the
Wisconsin EMG Market (“Wisconsin Addendum”), which EMG Services Addendum will
incorporate all of the schedules that had been attached to the WI MG
Supplements.

2.    Definitions.
Exhibit 1 to the MPSA is hereby supplemented (solely for purposes of this
Supplement) with the definitions set forth below and as otherwise defined
herein.
(a)
“Athena Platform” means a Platform licensed, or otherwise provided, by
athenahealth, Inc. (or any successor in interest) (“Athena”).



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 5
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(b)
“Cerner Platform” means the “OneChart” Platform (or any successor Platform)
licensed, or otherwise provided, by Cerner Corporation (or any successor in
interest).

(c)
“EMG Market” means each of the following geographical physician group markets:
1) Wisconsin, 2) Indiana, 3) Tennessee, 4) Michigan, 5) Oklahoma/ Kansas, 6)
Texas, 7) Alabama/ Florida, and 8) Maryland/D.C (as set forth in the table in
Section 1(f) above). Where applicable, references in this Supplement to an EMG
Market shall be deemed to also be a reference to all of the Eligible Medical
Groups comprising such EMG Market.

(d)
“EMG Service Commencement Date” means, for each EMG Service and the provision of
such EMG Service to certain Eligible Medical Groups, the date set forth in the
applicable EMG Services Addendum designated for the commencement of such EMG
Service to such Eligible Medical Groups or, if no such date is set forth in the
applicable EMG Services Addendum, the effective date of such EMG Services
Addendum.

(e)
“Epic Platform” means a Platform licensed, or otherwise provided, by Epic
Systems Corporation (or any successor in interest).

(f)
“Platform” means a practice management or patient accounting system.

3.    Supplement Term.
The Supplement Term shall commence as of 12:00:01 a.m., Central Time on the
Supplement Effective Date and shall continue until the date that is ten (10)
years from the Supplement Effective Date; provided that if the Parties elect not
to extend the MPSA in accordance with Section 3.1 of the MPSA with respect to
Acute Care, then, at any time following February 16, 2024, Ascension Health may
elect to terminate this Supplement for convenience upon notice to Supplier at
any time, effective no earlier than February 16, 2026. For the avoidance of
doubt, the Parties acknowledge that (a) the expiration date of the MPSA is
unchanged by virtue of this Supplement and (b) the termination rights in Section
20 of the MPSA apply to this Supplement.


4.    Services.
(a)
EMG Services. Subject to and in accordance with Section 1(g), Supplier shall
provide the Services set forth in Exhibit 1 to this Supplement (the “EMG
Services”) in accordance with this Section 4 and Section 4.1 of the MPSA.

(b)
Technology Tools and Software. In connection with the provision of the EMG
Services, Supplier will make available to the Eligible Medical Groups, at
Supplier’s cost, the technology tools and software set forth on Schedule B,
which tools and software shall constitute Supplier Owned Materials and will be
licensed to Ascension Health (solely for the benefit of the Eligible Medical
Groups receiving the EMG Services) pursuant to Section 14.3 of the MPSA.

(c)
Expansion of Services. The Parties agree to have good faith discussions
regarding the possible expansion of the scope of EMG Services to cover the
entire revenue cycle for all Eligible Medical Groups (e.g., to add front end
services to the scope of EMG Services). The Parties will agree on appropriate
pricing for any such adjustment to the scope of the EMG Services in connection
with any such expansion. For clarity, such expansion of scope shall not include
EMG Base Employees (as defined in Exhibit 2).

(d)
Disclaimer Regarding Athena-Provided Services. The Parties understand and
acknowledge that (i) Athena is a contractor of Ascension Health, (ii) as
Supplier and Athena are not in privity of contract, Supplier does not have any
contractual right to control or otherwise be responsible for Athena’s acts and
omissions taken or made under its contract with Ascension Health or an Ascension
Health Affiliate, and (iii) Supplier’s obligation to perform the EMG Services
shall not include any tasks or



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 6
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





activities that Athena may undertake with respect to Ascension Health’s revenue
cycle management operations. Without limiting the foregoing and notwithstanding
anything in this Supplement to the contrary, Supplier expressly disclaims all
claims, liability, and responsibility, and makes no representations or
warranties (express or implied), with respect to any acts or omissions taken or
made by Athena relating to its obligation to provide services or otherwise
perform on behalf of Ascension Health or any Ascension Health Affiliate.
5.    Pricing.
(a)
EMG Base Fees. Ascension Health shall pay to Supplier, in addition to the EMG
Incentive Fees, base fees for the EMG Services (“EMG Base Fees”) in accordance
with Exhibit 2 to this Supplement. With respect to the EMG Services and this
Supplement, all references to “Base Fee” in the MPSA are hereby deemed to refer
to the EMG Base Fee.

(b)
EMG Incentive Fees. Ascension Health shall pay to Supplier, in addition to the
EMG Base Fees, incentive fees for the EMG Services (“EMG Incentive Fees”) in
accordance with Exhibit 3 to this Supplement.

(c)
Cost Board. Any disagreement between the Parties regarding compensation for the
EMG Services shall be finally resolved by the Cost Board (as defined in Section
1.5 of Exhibit 2 to this Supplement).

6.    Subcontractors.
Subcontractors that relate to the NRSC/Athena Group in a certain EMG Market
(with respect to the Medical Group Market Services), the NRSC/Athena Group as a
whole (with respect to the Platform-Specific Services), or the Cerner Group or
Epic Group (with respect to the EMG Services) shall be set forth in the
applicable EMG Services Addendum.
7.    Initial Transition Plan.
The initial transition plan with respect to the transition to Supplier as the
provider of the EMG Services will be provided by Supplier to Ascension Health
prior to the EMG Service Commencement Date for each EMG Service to be provided
under each EMG Services Addendum.
8.    Service Level Agreements.
(a)
Service Levels. The Service Levels described in Exhibit 4 to this Supplement
will apply to the EMG Services.

(b)
Separate Treatment from Acute Care. Service Levels for the EMG Services shall be
measured independently from the Service Levels applicable to the Dependent
Services with respect to Acute Care. Any Service Level Credits resulting from a
Service Level Default relating to EMG Services shall apply only to portions of
the EMG Base Fee, as further described in Exhibit 4 and, conversely, any Service
Level Credits resulting from a Service Level Default relating to Dependent
Services for Acute Care shall not apply to any portion of the EMG Base Fee.
Exhibit 4 sets forth the Service Level Defaults applicable to the EMG Services,
which, for purposes of Section 20.1(b) of the MPSA, will be determined
separately from any Service Level Default relating to the Dependent Services for
Acute Care. For the avoidance of doubt, a trigger of Section 20.1(b)(i) or
Section 20.1(b)(ii) of the MPSA resulting from Service Level Defaults in respect
of EMG Services will result in Ascension Health’s right to terminate the EMG
Services only (and not any Dependent Services for Acute Care).



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 7
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





9.
HIPAA.

Supplier shall execute a Business Associate Addendum substantially similar to
the form attached to Annex 3 to the MPSA if Ascension Health reasonably believes
that any Eligible Medical Group receiving EMG Services is not covered by the BAA
currently in effect between the Parties.
10.    Addendum-Specific MPSA Modifications.


In connection with entering into each EMG Services Addendum, the Parties shall
discuss in good faith whether any modifications are needed to the following
Sections and Exhibits of the MPSA: Section 9.10 of the MPSA (Audit Rights), or
Exhibits 7 (Facilities), 8 (Ascension Health Rules and Policies), 13
(Transitioned Employee Terms), or 14 (Reports and Data Sets) to the MPSA.


11.
Transitioned Employee Terms.

With respect to this Supplement, the term “Affected Employees” means an In-Scope
Employee (as defined in Section 5.1 of Exhibit 2) who does not have a clinical
certification.
12.    Governance.


(a)
Supplier Executive Sponsor

In accordance with Section 8.3 of the MPSA, the Supplier Executive Sponsor is
John Sparby.
(b)
Ascension Health Relationship Manager (for all Eligible Medical Groups)

In accordance with Section 10.1(b) of the MPSA, the Ascension Health
Relationship Manager (on behalf of all Eligible Medical Groups) is Stephanie
Delks.


SIGNATURE PAGE FOLLOWS


[SPACE LEFT INTENTIONALLY BLANK]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 8
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Supplement 26 to be executed by
their respective duly authorized representatives as of the Supplement Effective
Date.


R1 RCM INC.
 
ASCENSION HEALTH




 
 
By:
/s/ John Sparby
 
By:
/s/ Rhonda Anderson
 
 
 
 
 
Name:
John Sparby
 
Name:
Rhonda Anderson
 
 
 
 
 
Title:
EVP Customer Operations, R1 RCM
 
Title:
Sr VP & CFO
 
 
 
 
 



    


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                                Signature Page to Supplement 26
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE A


[**]




•
[**]

•
[**]

•
[**]





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 10
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE B


Supplier Technology Tools and Software




•
R1Access Suite

•
R1Link

•
R1Decision

•
ePars

•
R1Contact

•
R1Insight

•
R1Integrity





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Page 11
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






Exhibit 1


EMG Services


The EMG Services described below are being undertaken for the purposes of
optimizing the revenue cycle operations process to maximize compliant
collections from the amounts billable as a result of operations of the Eligible
Medical Group. None of the EMG Services described below are being undertaken to
manage medical decisions or business operations of any Eligible Medical Group,
nor are any of the Services intended to increase the volume of operations of the
Eligible Medical Group.


With respect to each function in the revenue cycle operations of the Eligible
Medical Groups, Schedule A to Exhibit 1 attached hereto sets forth ownership,
applicable technology, and whether Supplier is responsible for implementing
related processes and performance improvement.


1.
EMG Services. In accordance with Section 4 of this Supplement and Section 4.1 of
the MPSA, Supplier shall provide the following EMG Services, subject to the
allocation of tasks set forth in Schedule A of this Exhibit 1.

a.
Medical Group Market Services. “Medical Group Market Services” shall include the
following functional areas:

i.
PRE-SERVICE – Supplier will provide leadership, management oversight, staffing
and technical expertise of:



•Authorization/Referral (Verification) – Supplier will (i) perform authorization
clearance services for patients to verify that an authorization is in place, and
(ii) document all required authorizations.


•Insurance Eligibility Verification (Financial Clearance) – Once the payer is
identified, check benefit eligibility and obtain verification from insurance
(governmental or commercial) that the patient reported insurance for the
applicable service is still in force and will reimburse the provider for the
service.


ii.
TIME OF SERVICE - Supplier will directly provide leadership, management
oversight, staffing and technical expertise of, or indirectly support through
implementation of “best practices” and process standardization, the following
services:



•Self-Pay Financial Advocacy and Eligibility of Services (e.g., self-pay
conversions) (Financial Counseling) – For those patients that are unaware of
what insurance they have, or declare they have no insurance, work diligently and
use proprietary tools to gather information to understand what might be an
acceptable source of reimbursement.


•    Registration – Obtaining all required patient liability (i.e., outstanding
balance), clinical, demographic, and financial information from patients that
was not obtained during scheduling or pre-registration when the patient is
present for service regardless of status (scheduled or walk-in). Obtaining
information necessary to obtain financial clearance at time of service (to
include collection of co-pay, deductible, or co-insurance).


•Collection of Residuals – Support and monitor the patient education and
communication process, present the opportunity for patients to pay their patient
balances as both a convenience and improvement to patient flow at the point of
service.


iii.
POST-SERVICE - Supplier will directly provide leadership, management oversight,
staffing and technical expertise of, or indirectly (depending on the applicable
patient accounting system) support through implementation of “best practices”
and process standardization, the following services:



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                Exhibit 1                         Page 12
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







•    Coding Supported Accounts Receivable Management – Once a medical record
coding and/or charge entry is completed and submitted for billing, identify and
remedy billing deficiencies in accordance with payer requirements and compliant
billing practices. When required, utilize certified coding professional to
review and correct billing editor rejections and payer denials to correct and
resubmit claims.


•    Charge Capture/ Pre-Bill, Post-Bill (Charge Optimization) - Use automated
and manual methods, including retrospectively, to correctly bill gross revenue
and to capture applicable and authorized charges on the bill that is sent to the
payer/ patient, while remaining in compliance with all applicable laws and
guidelines. For retrospective review, analyze claims after the bill has been
sent to look for incorrect or missing charges or codes, and initiate
confirmation and rebill processes to ensure all applicable and authorized
charges have been captured by clinical departments and re-billed to the payer/
patient.


b.
Platform-Specific Services – “Platform-Specific Services” shall include the
following functional areas:



POST-SERVICE – Supplier will directly provide leadership, management oversight,
staffing and technical expertise of, or indirectly (depending on the applicable
patient accounting system) support through implementation of “best practices”
and process standardization, the following services:


•Billing/Claims Processing, Claims Scrubbing/Preparation/Claims Submission -
Send all required information to the billing editor application or system so
that a claim proceeds to the applicable payer. Though the goal is to have no
bill editor rejects, Supplier shall oversee processes to resolve all
discrepancies in a timely manner for resubmission of the bill to the applicable
payer. Once the insurance balance is resolved, confirm that the applicable
patient billing system sends a bill for the residual patient responsibility.
Recommend billing edits and bridge routines to improve the number of claims sent
to the payer without intervention and/or to reduce denials.


•
Credits (Refund Processing) - Research credit balances and reasons for credit
balances (e.g., over-contractualization, system processing issues, actual
over-payments, etc.), and prepare appropriate payment alterations where no
refund is due. Supplier shall process credit balances for refund payment for
Ascension Health Affiliates’ review and consent. Implement processes necessary
to comply with state escheatment laws for uncashed refund payments.



•Unpostables – Research and gather all information necessary to support posting
an “Unpostable” to the correct account. “Unpostables” are unidentified
remittances, whether made by check, cash payment, remit or individual account
balance, which do not contain sufficient information to accurately process and
post such payments to a patient account.


•Credit Card Processing – Manage and/or support processes for patient and payer
credit card processing.


•Cash Posting and Processing (Lockbox and Payment Posting) – Electronically and
manually post cash from both payers’ and patients’ accounts and reconcile
outstanding accounts receivable in a timely and accurate manner. Reconcile daily
cash at patient account level to the extent reasonably feasible (except
Ascension Health will be responsible for general ledger and patient accounting
reconciliation). Post payments not processed electronically (e.g.,
over-the-counter deposits, payroll deductions, returned lockbox items, bank
credit/debit adjustments, credit card chargebacks) on the day such items are
received or in a longer timeframe determined by Ascension Health to be proper.
Identify and reconcile unidentified cash receipts and daily lockbox deposits to
payment posting in the patient accounting system on a daily basis.




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                Exhibit 1                         Page 13
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





•Third Party Collections and Self-Pay Follow-Up (internal and external
collection activities) (AR Follow-up) - Manage the collection process in
accordance with Ascension Health Standards, federal, state and local hospital
policies and practices. Coordinate with third party collectors for debt in
default. Attempt to resolve all issues (e.g. registration, coding, billing,
clinical, etc.) which have caused a partial or full denial. Perform denial and
appeal service on third party claims, including review Remittance Advice and/or
Explanation of Benefits and determine payment discrepancies between actual
payment and expected payment. Create and send appeal letters for accounts that
have been denied by the insurance payer. As necessary, resubmit all applicable
bills to the payer and make improvements to attempt reduction or elimination of
re-occurrence of such events. This service includes all non-zero balances.


•Denial Management (Operational and Clinical) - Attempt to resolve all issues
(e.g., registration, coding, billing, clinical, etc.) which have caused a
partial or full denial. Resubmit the applicable bill to the payer as necessary
and make systemic improvements to reduce or eliminate re-occurrence. Implement
process improvements to reduce future denials based on root cause analysis of
current denials.


•Customer Service (Patient Billing/Patient Financial Services) – Provide an
inbound call center capability and mail response capabilities for patient
inquires, complaints, and possible payment/resolutions via a phone number and
address listed on the patient bill. Customer service agent shall handle and
resolve a wide range of questions or issues to include disputes. Supplier shall
record all relevant customer service calls and maintain recordings for a period
of a least ninety (90) days after the date of call, making such recordings
available to Ascension Health upon request. Manage all correspondence received
by the call center or patient correspondence sent to an Eligible Medical Group’s
lockbox. This function will also include processing post-service financial
assistance applications, Medicaid applications, and other patient liability
functions (e.g. bankruptcy, attorney requests, etc). This call center will
receive calls for both acute care and professional fee patient balances at the
mutual agreement of each Eligible Medical Group.


•Patient Statement/Pre-Collect – Manage processing of patient statements and
perform patient/ authorized guarantor non-defaulted receivables collection
services.


•Bad Debt Management (Self-Pay Collections) - Manage patient bad debt through
internal means and/or third party vendors and maintain documentation to support
bad debt logging.


•Underpayment Review/Recovery – Use a contract management system and other tools
or vendors to identify claims (after all efforts related to AR follow-up have
been exhausted) that were not technically paid correctly (commonly due to a
payer mistake or a misinterpretation of or a vague contractual term). Once such
claims have been identified, appeal such claims and follow-up until either the
claim is paid correctly or the contract is clarified for re-modeling or changed.


•
Patient Billing / Secondary Billing – Identified as part of the registration
process (preferred) or subsequently from the patient at time of patient billing.
Send a secondary payer bill for the patient responsibility portion of such bill
after the primary insurance is settled to gain reimbursement from a secondary
insurance payer.



•AR Oversight Support as Appropriate to Support General Operations – Provide
oversight of open accounts receivable and escalate items as appropriate to
assist the Eligible Medical Group to timely resolve items and maximize
collections.


c.
OTHER SERVICES – The Platform-Specific Services and the Medical Group Market
Services will include the additional services listed below, which Supplier will
provide across all Pre-Service, Time of Service and Post-Service functional
areas:





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                Exhibit 1                         Page 14
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





•Revenue Cycle Analytics and Reporting - Provide detailed reports and analytical
support to revenue cycle functions through data mining, analysis and report
creation.


•Revenue Cycle Technology and Support - Revenue cycle support services
including, but not limited to, technology support, training and special
projects.


•Revenue Cycle Training - Conduct training and quality assurance across all
revenue cycle processes.


•Vendor Management - Contracting for and management of vendor relationships
specializing in revenue cycle sub-functions including areas such as
authorization management, coding and debt collection.


1.
Out of Scope Services.

Without limiting Section 4.1 of the MPSA, the Parties agree that any services
that are not described in Section 1 of this Exhibit 1 shall be considered to be
out-of-scope services unless agreed to in writing by Supplier and the applicable
Eligible Medical Group. Notwithstanding the foregoing, the Parties acknowledge
that (i) Supplier shall be responsible for overall performance improvement
across the entire revenue cycle with respect to Eligible Medical Groups and will
be accountable for revenue cycle performance of the Eligible Medical Groups
through the Incentive Fee Payments (as defined in Exhibit 3) and Service Levels
(as defined in Exhibit 4) and (ii) in the future, certain out-of-scope services
may be provided by Supplier for any Eligible Medical Group in accordance with
Section 4.3(a) of the MPSA.


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                Exhibit 1                         Page 15
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







Schedule A to Exhibit 1


ascensionamgsupplemen_image2.gif [ascensionamgsupplemen_image2.gif]








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                Exhibit 1                         Page 16
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






Exhibit 2


EMG Base Fees


For clarity, any reference in this Exhibit 2 to a particular Section shall be
deemed a reference to a Section within this Exhibit 2 unless otherwise stated.
Capitalized terms used in this Exhibit 2 and not otherwise defined will have the
meanings ascribed to such terms elsewhere in the Supplement or, if such terms
are not defined in the Supplement, the MPSA.
1.
Base Fees.

For Supplier’s provision of EMG Services to the Eligible Medical Groups,
Ascension Health will pay to Supplier a base fee (the “EMG Base Fee”), which EMG
Base Fee shall be comprised of the following four components:
1.1.
with respect to all Eligible Medical Groups in the NRSC/Athena Group
(“NRSC/Athena EMGs”) receiving Platform-Specific Services, a [**] fee (to be
paid in accordance with Exhibit 4-D to the MPSA) equal to the product of:

(i)
the [**] Rolling Average Cash Collections with respect to such [**] for all such
Eligible Medical Groups (in the aggregate),

multiplied by


(ii)
the result of:

a.
the NRSC Cost to Collect Factor (as defined in Section 2.2)

minus


b.
[**]

(the portion of the EMG Base Fee described in this Section 1.1, the “NRSC Base
Fee”)
and


1.2.
with respect to all NRSC/Athena EMGs that have commenced receiving Medical Group
Market Services from Supplier, for each EMG Market, a [**] fee (to be paid in
accordance with Exhibit 4-D to the MPSA) equal to the product of:

(i)
the [**] Rolling Average Cash Collections with respect to such [**] for all such
Eligible Medical Groups in such EMG Market (in the aggregate),

multiplied by


(ii)
the EMG Market Cost to Collect Factor (as defined in Section 2.3) applicable to
the NRSC/Athena EMGs in such EMG Market,

(the portion of the EMG Base Fee described in this Section 1.2, together with
the NRSC Base Fee, the “Combined Athena Base Fee”)
and


1.3.
with respect to all Eligible Medical Groups in the Epic Group receiving EMG
Services, a [**] fee (to be paid in accordance with Exhibit 4-D to the MPSA)
equal to the product of:



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 17
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(i)
the [**] Rolling Average Cash Collections with respect to such [**] for all such
Eligible Medical Groups (in the aggregate),

multiplied by


(ii)
the result of:

a.
the Epic Cost to Collect Factor (as defined in Section 2.4)

minus


b.
[**]

(the portion of the EMG Base Fee described in this Section 1.3, the “Epic Base
Fee”)
and
1.4.
with respect to all Eligible Medical Groups in the Cerner Group receiving EMG
Services, a [**] fee (to be paid in accordance with Exhibit 4-D to the MPSA)
equal to the product of:

(i)
the [**] Rolling Average Cash Collections with respect to such [**] for all such
Eligible Medical Groups (in the aggregate),

multiplied by
 


(i)
the result of:.

a.
the Cerner Cost to Collect Factor (as defined in Section 2.5)

minus
b.
[**]

(the portion of the EMG Base Fee described in this Section 1.4, the “Cerner Base
Fee”).
It is the intent of the Parties for the EMG Service Commencement Date to occur
on the first day of any month; however, in the event any EMG Service does not
start on the first of a month, the Parties shall account for any proration in
the EMG Base Fees in accordance with Section 11.1(c) of the MPSA.


1.5.
Certain Definitions

(i)
“Cerner Assessment” means the inspections, examinations, or assessments
performed by the Parties in connection with the onboarding of the Cerner Group
(i.e., the transitioning to Supplier of the provision of all of the EMG Services
to the Cerner Group), which will conclude prior to the execution of the Cerner
Group Addendum in accordance with the Assessment Principles listed in Section 5,
which will identify and analyze various costs and expenses relating to the
Revenue Cycle Operations of such Eligible Medical Groups (including the
allocation of costs relating to In-Scope Employees and non-payroll vendors).

(ii)
“Cerner Baseline Year” means the most recent and concluded Ascension Health
fiscal year or calendar year (as mutually agreed by the Parties) as of the time
of the effective date of the Cerner Group Addendum.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 18
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(iii)
“Cost Board” shall mean a joint governance group that shall be tasked with
decisions relating to cost allocation and EMG Base Fee calculation, as such
decisions may be required under this Agreement, including relating to the
determination of In-Scope Employees and In-Scope Vendors that will transition to
the Supplier, and the resulting calculation of EMG Base Fees. The Cost Board
shall have an equal number of members from each of Ascension Health and
Supplier. The default members of the Cost Board shall at all times be comprised
of two Ascension Health representatives (i.e., Executive Vice President and
Chief Financial Officer, Ascension, and Senior Vice President and Chief
Financial Officer, Ascension Health), and two Supplier representatives (i.e.,
Chief Executive Officer, R1 RCM Inc., and Managing Director, TowerBrook Capital
Partners, L.P.). The Cost Board will meet on a periodic basis as mutually agreed
to by the Parties. Decisions of the Cost Board shall require [**]
representatives. In the event the Cost Board cannot resolve any disputes or
other issues submitted to it, such disputes or issues shall be subject to formal
mediation proceedings. If not resolved through such mediation proceedings, any
such unresolved disputes or other issues shall be subject to final and binding
arbitration proceedings. In the event a third party acquires, directly or
indirectly, Control of Supplier, or a third party acquires all or substantially
all of Supplier’s assets, the Cost Board shall be dissolved and all
responsibilities and rights of the Cost Board shall be assumed by the JRB.

(iv)
“EMG Assessment” means any of: (a) the NRSC Assessment, (b) the Epic Assessment,
(c) the Cerner Assessment and (d) each Market Assessment.

(v)
“EMG Numerator” means any of: (a) the NRSC Cost to Collect Numerator, (b) the
Epic Cost to Collect Numerator, (c) the Cerner Cost to Collect Numerator Factor
and (d) each Market Cost to Collect Numerator.

(vi)
“Epic Assessment” means the inspections, examinations, or assessments performed
by the Parties in connection with the onboarding of the Epic Group (i.e., the
transitioning to Supplier of the provision of all of the EMG Services to the
Epic Group), which will conclude prior to the execution of the Wisconsin
Addendum in accordance with the Assessment Principles listed in Section 5, which
will identify and analyze various costs and expenses relating to the Revenue
Cycle Operations of such Eligible Medical Groups (including the allocation of
costs relating to In-Scope Employees and non-payroll vendors).

(vii)
“Epic Baseline Year” means the period actually used for purposes of calculating
the Base Fee for the physician groups associated with the Wheaton ministry as
set forth in the EMG Services Addendum for Wisconsin, which Base Fee shall be
subject to any MG Realized Cost Savings (as defined in MPSA Amendment No. 1) for
each ministry realized through [**], with [**] percent ([**]%) of the MG
Realized Cost Savings applied to the EMG Base Fee.

(viii)
“Initial EMG Cost to Collect Factor” means any of: (a) the Initial NRSC Cost to
Collect Factor, (b) the Initial Epic Cost to Collect Factor, (c) the Initial
Cerner Cost to Collect Factor and (d) each Initial Market Cost to Collect
Factor.

(ix)
“Market Assessment” means the inspection, examination, or assessment performed
by the Parties in connection with the onboarding of each EMG Market (i.e., the
transitioning to Supplier of the provision of Medical Group Market Services to
the NRSC/Athena EMGs in such EMG Market) and in accordance with the Assessment
Principles listed in Section 5 that will conclude prior to the execution of the
applicable Market Addendum, which will identify and analyze various costs and
expenses relating to the Revenue Cycle Operations of such EMG Market (including
the allocation of costs relating to In-Scope Employees and non-payroll vendors).

(x)
“Market Baseline Cash” means the aggregate amount of Cash Collections received
by the NRSC/Athena EMGs in an EMG Market during the Market Baseline Year for
such EMG Market.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 19
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(xi)
“Market Baseline Year” means (a) with respect to the NRSC/Athena EMGs in the
Wisconsin EMG Market only, the period actually used for purposes of calculating
the Base Fee for the physician groups associated with Ministry (MHS) and
Columbia St. Mary’s ministries as set forth in the EMG Services Addendum for
Wisconsin, which Base Fee shall be subject to any MG Realized Cost Savings (as
defined in MPSA Amendment No. 1) for each ministry realized through [**], with
[**] percent ([**]%) of the MG Realized Cost Savings applied to the EMG Base
Fee, and (b) with respect to the NRSC/Athena EMGs in all other EMG Markets, the
most recent and concluded Ascension Health fiscal year or calendar year (as
mutually agreed by the Parties) as of the time of the effective date of the
applicable EMG Services Addendum for that EMG Market.

(xii)
“NRSC Assessment” means the inspections, examinations, or assessments performed
by the Parties in connection with the onboarding of the NRSC (i.e., the
transitioning to Supplier of the provision of Platform-Specific Services for the
NRSC/Athena Group), which began before the Supplement Effective Date and will
conclude prior to the execution of the NRSC/Athena Addendum in accordance with
the Assessment Principles listed in Section 5, which will identify and analyze
various costs and expenses relating to the Revenue Cycle Operations of such
Eligible Medical Groups (including the allocation of costs relating to In-Scope
Employees and non-payroll vendors).

(xiii)
“NRSC Baseline Year” means [**].

(xiv)
“[**] Rolling Average Cash Collections” means, with respect to an Eligible
Medical Group, the average for [**] Cash Collections received by such Eligible
Medical Group based on the Cash Collections during the [**] period that ends
[**] prior to the [**] of the [**] that includes the [**] for which the
applicable portion of the EMG Base Fee is payable.



For example, to calculate an Eligible Medical Group’s portion of the EMG Base
Fee for [**], the [**] Rolling Average Cash Collections would equal the [**]
Cash Collections received by such Eligible Medical Group in [**].


2.
Cost to Collect Factors. Each Initial EMG Cost to Collect Factor shall be
determined by the Cost Board after completion of the corresponding EMG
Assessment.

2.1.
Calculation Principles. In addition to the principles listed in Section 5 below,
the Cost Board shall follow the methodology below in order to establish an
applicable Initial EMG Cost to Collect Factor:

(i)
The “Initial NRSC Cost to Collect Factor” means the fraction (expressed as a
percentage) representing the NRSC Cost to Collect Factor as of the completion of
the NRSC Assessment, which will be calculated as follows: (i) the numerator is
equal to the aggregate annual value of all costs and expenses associated with
providing the Platform-Specific Services identified as part of the NRSC
Assessment to the NRSC/Athena Group, as approved by the Cost Board, and
otherwise normalized to account for any extraordinary costs that do not relate
to the Platform-Specific Services provided to the NRSC/Athena Group during the
NRSC Baseline Year or are not reasonably be expected to continue (collectively,
the “NRSC Cost to Collect Numerator”); and (ii) the denominator is equal to the
aggregate amount of Cash Collections received by the NRSC/Athena EMGs during the
NRSC Baseline Year.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 20
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(ii)
The “Initial Market Cost to Collect Factor” means the fraction (expressed as a
percentage) representing the EMG Market Cost to Collect Factor as of the
completion of the Market Assessment for the NRSC/Athena EMGs in each EMG Market,
which will be calculated as follows: (i) the numerator is equal to, for the EMG
Market addressed in the applicable EMG Services Addendum, the aggregate annual
value of all costs and expenses associated with providing the Medical Group
Market Services that are identified as part of the Market Assessment, as
approved by the Cost Board, and otherwise normalized to account for any
extraordinary costs that do not relate to the applicable EMG Services provided
during the applicable Market Baseline Year or are not reasonably be expected to
continue (collectively, the “Market Cost to Collect Numerator”); and (ii) the
denominator is equal to the Market Baseline Cash for the NRSC/Athena EMGs in
such EMG Market.

(iii)
The “Initial Epic Cost to Collect Factor” means the fraction (expressed as a
percentage) representing the Epic Cost to Collect Factor as of the completion of
the Epic Assessment, which will be calculated as follows: (i) the numerator is
equal to the aggregate annual value of all costs and expenses associated with
providing the EMG Services identified as part of the Epic Assessment to the Epic
Group, as approved by the Cost Board, and otherwise normalized to account for
any extraordinary costs that do not relate to the EMG Services provided to the
Epic Group during the Epic Baseline Year or are not reasonably be expected to
continue (collectively, the “Epic Cost to Collect Numerator”); and (ii) the
denominator is equal to the aggregate amount of Cash Collections received by the
Eligible Medical Groups in the Epic Group during the Epic Baseline Year.

(iv)
The “Initial Cerner Cost to Collect Factor” means the fraction (expressed as a
percentage) representing the Cerner Cost to Collect Factor as of the completion
of the Cerner Assessment, which will be calculated as follows: (i) the numerator
is equal to the aggregate annual value of all costs and expenses associated with
providing the EMG Services identified as part of the Cerner Assessment to the
Cerner Group, as approved by the Cost Board, and otherwise normalized to account
for any extraordinary costs that do not relate to the EMG Services provided to
the Cerner Group during the Cerner Baseline Year or are not reasonably be
expected to continue (collectively, the “Cerner Cost to Collect Numerator”); and
(ii) the denominator is equal to the aggregate amount of Cash Collections
received by the Eligible Medical Groups in the Cerner Group during the Cerner
Baseline Year.

(v)
The Parties agree that one-time system implementation-related costs (i.e., costs
for both (1) implementing systems and (2) stabilizing operations as a result of
such implementation) will be excluded from the calculation of the EMG Base Fees.
The Parties acknowledge that the EMG Base Fees are intended to compensate
Supplier for steady-state revenue cycle management services and will exclude
extraordinary costs for substantial or non-recurring projects (e.g., system
implementation). If either Party believes that there were any anomalies,
significant events or other cost-generating developments (including the
recurrence of non-recurring costs) during the NRSC Baseline Year, Market
Baseline Year, Epic Baseline Year and/or Cerner Baseline Year (as applicable),
the Parties agree to reasonably address such concerns in good faith, with
escalation to the Cost Board if necessary.

2.2.
“NRSC Cost to Collect Factor” means the Initial NRSC Cost to Collect Factor
determined by the Parties in accordance with this Exhibit 2, as such fraction
may be adjusted if agreed by the Cost Board in accordance with Sections 2.6
and/or 2.7 below.

For the avoidance of doubt, the NRSC Cost to Collect Factor that will be used in
the EMG Base Fee calculation in Section 1.1 above shall equal the sum or
difference of:


(i)
the Initial NRSC Cost to Collect Factor,



plus (if the adjustment is upward) or minus (if the adjustment is downward)




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 21
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(ii)
the aggregated value of all adjustments (as may be agreed in accordance with
Sections 2.6 and/or 2.7 below) associated with the provision of
Platform-Specific Services to NRSC/Athena Group EMGs.



For the further avoidance of doubt, the Initial NRSC Cost to Collect Factor
shall not be changed except in accordance with Sections 2.6 and/or 2.7 below,
and any such changes will be applied prospectively to EMG Base Fee calculations.


2.3.
“EMG Market Cost to Collect Factor” means, the Initial Market Cost to Collect
Factor determined by the Parties in accordance with this Exhibit 2, as such
fraction may be adjusted if agreed by the Cost Board in accordance with Sections
2.6 and/or Section 2.7 below.

For the avoidance of doubt, the EMG Market Cost to Collect Factor that will be
used in the EMG Base Fee calculation in Section 1.2 shall equal the sum or
difference of:
 
(i)
the Initial Market Cost to Collect Factor for the NRSC/Athena EMGs in the
applicable EMG Market,



plus (if the adjustment is upward) or minus (if the adjustment is downward),


(ii)
the aggregated value of all adjustments (as may be agreed in accordance with
Sections 2.6 and/or Section 2.7 below) associated with the provision of Medical
Group Market Services to NRSC/Athena EMGs in the applicable EMG Market.



For the further avoidance of doubt, the Initial Market Cost to Collect Factor
shall not be changed except in accordance with Sections 2.6 and/or Section 2.7,
and such changes will be applied prospectively to EMG Base Fee calculations.


2.4.
“Epic Cost to Collect Factor” means the Initial Epic Cost to Collect Factor
determined by the Parties in accordance with this Exhibit 2, as such fraction
may be adjusted if agreed by the Cost Board in accordance with Sections 2.6
and/or 2.7 below.

For the avoidance of doubt, the Epic Cost to Collect Factor that will be used in
the EMG Base Fee calculation in Section 1.3 above shall equal the sum or
difference of:


(i)
the Initial Epic Cost to Collect Factor,



plus (if the adjustment is upward) or minus (if the adjustment is downward)


(ii)
the aggregated value of all adjustments (as may be agreed in accordance with
Sections 2.6 and/or 2.7 below) for Eligible Medical Groups in the Epic Group.



For the further avoidance of doubt, the Initial Epic Cost to Collect Factor
shall not be changed except in accordance with Sections 2.6 and/or 2.7 below,
and any such changes will be applied prospectively to EMG Base Fee calculations.


2.5.
“Cerner Cost to Collect Factor” means the Initial Cerner Cost to Collect Factor
determined by the Parties in accordance with this Exhibit 2, as such fraction
may be adjusted if agreed by the Cost Board in accordance with Sections 2.6
and/or 2.7 below.

For the avoidance of doubt, the Cerner Cost to Collect Factor that will be used
in the EMG Base Fee calculation in Section 1.4 above shall equal the sum or
difference of:


(i)
the Initial Cerner Cost to Collect Factor,



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 22
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







plus (if the adjustment is upward) or minus (if the adjustment is downward)


(ii)
the aggregated value of all adjustments (as may be agreed in accordance with
Sections 2.6 and/or 2.7 below) for Eligible Medical Groups in the Cerner Group.



For the further avoidance of doubt, the Initial Cerner Cost to Collect Factor
shall not be changed except in accordance with Sections 2.6 and/or 2.7 below,
and any such changes will be applied prospectively to EMG Base Fee calculations.


2.6.
Post-Assessment Adjustments to Initial NRSC Cost to Collect Factor, Initial
Market Cost to Collect Factor, Initial Epic Cost to Collect Factor and Initial
Cerner Cost to Collect Factor

(i)
Prior to the EMG Service Commencement Date of each of the NRSC/Athena Addendum,
any Market Addendum and the Cerner Group Addendum, Ascension Health shall keep
Supplier reasonably apprised of any material developments, updates, and other
process and organizational changes, including with respect to cost and scope of
the services applicable to Eligible Medical Groups included in each of the
NRSC/Athena Group, the Epic Group and/or the Cerner Group (as applicable) and
the Parties will cooperate in good faith with respect to any implications on
baselining and calculating the EMG Base Fee that may result from such changes.



(ii)
Prior to the EMG Service Commencement Date of each of the NRSC/Athena Addendum,
any Market Addendum and the Cerner Group Addendum, the Parties shall identify:
(A) any areas of material change with respect to Eligible Medical Groups
included in the NRSC/Athena Group, Epic Group or the Cerner Group (as
applicable) that occurred between the Supplement Effective Date and the
contemplated date of onboarding of such Eligible Medical Groups; (B) any areas
that may result in material changes to the manner in which the EMG Services are
provided to such Eligible Medical Groups (e.g., onboarding of material revenue
amounts, materially substandard performance); and (C) any factors or conditions
that may otherwise require investments in technology, employees and other
infrastructure that may improve the operational performance of the EMG Services
with respect to such Eligible Medical Groups. If any such changes, factors or
conditions are identified, the Parties will, in good faith, make adjustments to
the applicable Initial EMG Cost to Collect Factor to equitably reflect such
changes, factors or conditions.



(iii)
[**]



2.7.
Other Post-EMG Assessment Adjustments to EMG Cost to Collect Factors

If, after an EMG Assessment: (i) an Eligible Medical Group requests that
Supplier provide an EMG Service that was not received by such Eligible Medical
Group at the time of such EMG Assessment (such EMG Service, an “Unfurnished
Service”); or (ii) the costs or expenses associated with such Unfurnished
Service are not accounted for in the determination of the NRSC Cost to Collect
Factor, the Epic Cost to Collect Factor, the Cerner Cost to Collect Factor or
any EMG Market Cost to Collect Factor, as applicable, as of the date such
Unfurnished Service would commence, then, subject to Cost Board approval, the
NRSC Cost to Collect Factor, the Epic Cost to Collect Factor, the Cerner Cost to
Collect Factor and/or the applicable EMG Market Cost to Collect Factor, as
applicable, will be equitably increased by an amount to be determined by the
Cost Board, and such adjustments shall be effective as of the date Supplier
begins performing such Unfurnished Service. For the avoidance of doubt, the mere
reconfiguration or natural evolution of an EMG Service (or multiple EMG
Services) that had been provided by Supplier under this Supplement will not, by
itself, trigger any Cost Board determination under this Section 2.7, and such
reconfigured or naturally evolved EMG Service shall not constitute an
Unfurnished Service.


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 23
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







[**]


If, after an EMG Assessment, Ascension Health enters into an agreement (or a
series of related agreements) to add (whether via acquisition, employment or
PSAs) additional physician groups that will automatically receive EMG Services
under an EMG Services Addendum pursuant to Section 1(c) of the main body of the
Supplement, and either Party reasonably believes that such addition may result
in an increase of [**]% or more of Net Patient Service Revenue (as measured over
the then-current Ascension Health fiscal year to the subsequent Ascension Health
fiscal year) across all of the Eligible Medical Groups in the aggregate, then
such Party shall provide notice to the other Party of the same and the Parties
will promptly perform and complete an assessment of such additional physician
groups that is consistent with the assessments described in this Exhibit 2 and
follows the principles set forth in Section 5 for purposes of determining
whether an adjustment to the NRSC Cost to Collect Factor, the Epic Cost to
Collect Factor, the Cerner Cost to Collect Factor or any EMG Market Cost to
Collect Factor, as applicable, should be adjusted to account for such additional
physician groups. Suppler acknowledges and agrees that the addition of such
physician groups may cause the NRSC Cost to Collect Factor, the Epic Cost to
Collect Factor, the Cerner Cost to Collect Factor and/or any EMG Market Cost to
Collect Factor to decrease and the Parties agree that the results of any such
assessment shall be submitted to the Cost Board and the Cost Board will
determine the proper increase or decrease to the NRSC Cost to Collect Factor,
the Epic Cost to Collect Factor, the Cerner Cost to Collect Factor and/or any
EMG Market Cost to Collect Factor, as applicable, in accordance with the
guidelines and principles of this Exhibit 2.


2.8.
New Services

If any Eligible Medical Group requests that Supplier provide any services other
than EMG Services, all such requested services shall be New Services under
Section 4.3(a) of the MPSA.


3.
[**]. [**].



4.
Benefits Uplift. Ascension Health will have the option, in its sole discretion,
to direct Supplier to provide a Benefits Uplift as described in and in
accordance with Exhibit 13, Section 2.5(b) of the MPSA.

5.
Guiding Principles for the EMG Assessments. The Parties agree that, in
connection with each EMG Assessment undertaken by the Parties, the calculation
of the corresponding EMG Numerator will be based on the following guidelines.

5.1.
Payroll Expenses for Eligible Medical Groups: All payroll costs and expenses at
each Eligible Medical Group for In-Scope Employees (defined below) that are [**]
shall be [**].

 
“In-Scope Employees” means those employees which are responsible for performing
functions that relate to “Job Titles,” which at the applicable physician group
and at the applicable “Cost Center” (collectively, an “Area”) for EMG Services
which are designated by the Parties, pursuant to the applicable EMG Assessment,
as having an In-Scope Percentage (as defined below) that is: (A) greater than or
equal to [**] percent ([**]%); and (B) higher than [**] percent ([**]%) but
lower than [**] percent ([**]%), in each case of (A) and (B), subject to the
right of the Cost Board to remove any such “Job Title”, job code, or some other
categorical identifier, from the “In-Scope Employees.” Notwithstanding the
foregoing, “In-Scope Employees” exclude (A) those employees working in
departments which perform both EMG Services and services not qualifying as EMG
Services, (B) all National Employees, and (C) all EMG Base Employees.


“In-Scope Percentage” shall mean, for any Area, the proportion of “In Scope
FTEs” cost for such Area divided by the “Total FTEs” cost for such Area, in each
case, as determined by the Parties in the applicable EMG Assessment.




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 24
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





“EMG Base Employee” means those employees who are responsible for performing
functions for EMG Services and such functions by their nature are performed at a
physician’s office or clinic location.


“National Employee” shall mean any employee of Ascension Health engaged in
Revenue Cycle Operations but without any operational responsibility for any
Eligible Medical Group.


5.2.
IT Support Expenses for Eligible Medical Groups: The Parties will identify costs
and expenses related to information technology support and real estate for
Revenue Cycle Operations and agree on the proper allocation of such costs and
expenses for inclusion in the applicable EMG Numerator.

5.3.
Non-Payroll Expenses for Third-Party Vendors: Each EMG Numerator will include
all costs and expenses related to In-Scope Vendors (defined below), all of which
shall be [**], excluding any portion of the costs and expenses for Partially
Related Vendors that are not related to the EMG Services.

“In-Scope Vendors” means third party vendors that perform functions as part of
or related to the EMG Services, including: (A) any vendor that, pursuant to the
applicable EMG Assessment (as applicable), provides a product, solution or
service (a “Vendor Service”) that is [**] percent ([**]%) related to the EMG
Services; and (B) any vendor that is, pursuant to the applicable EMG Assessment,
providing or offering a Vendor Service [**] related to the Services ([**]).


In-Scope Vendors shall not include: (i) the vendors of the Athena Platform,
Cerner Platform or Epic Platform; and (ii) any vendor with respect to a Vendor
Service that, pursuant to the applicable EMG Assessment, is not related to the
EMG Services in any manner.


5.4.
[**]: For any [**], the portion of the cost of the [**] that relates to the EMG
Services will be [**]. The Cost Board may review the list of vendors from time
to time and, when appropriate, determine whether any such vendor is not an
In-Scope Vendor (subject to Section 5.5). If a vendor is deemed not to be an
In-Scope Vendor, an adjustment to the NRSC Cost to Collect Factor, the Epic Cost
to Collect Factor, the Cerner Cost to Collect Factor or any EMG Market Cost to
Collect Factor (as applicable) shall be made [**], and Supplier [**].

5.5.
Additional Considerations:

(i)
If a termination fee or other termination-related costs or expenses must be paid
to allow for the termination or any splitting of an existing In-Scope Vendor
contract, such fee will be [**].

(ii)
The allocation of one-time, lump-sum implementation and/or license fees for a
particular In-Scope Vendor which are greater than or equal to [**] dollars
($[**]) will be dependent on whether or not such fees will be determined to be
in or out of the applicable EMG Numerator by the Cost Board. If the Cost Board
does not make such a determination, allocation of such fee shall be submitted
for resolution in accordance with the governance mechanism set forth in Exhibit
6 to the MPSA. Notwithstanding the foregoing, one-time, lump-sum implementation
fees less than [**] dollars ($[**]) are included in each EMG Numerator and shall
be [**].

(iii)
Supplier and Ascension Health shall each be responsible for its own incurred
costs associated with information technology, such as interface development,
file transfers, and custom programming related to the Supplier technology
solutions and other third party vendors.

(iv)
The allocation between the Parties of one-time costs related to information
technology system conversion services, including consulting services, staff
augmentation and training, shall be determined by mutual agreement of the
Parties with any adjustment of the applicable EMG Numerator to be agreed by the
Cost Board.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 25
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(v)
Recurring maintenance, support, service, license, or contingency fees for all
In-Scope Vendor products, solutions, and services, shall be included in the
applicable EMG Numerator and [**].

(vi)
Ascension Health reserves the right to separately contract with and utilize
vendors for services not provided by Supplier, subject to such vendors being
reviewed by the Cost Board to confirm that Supplier does not provide such
service to any Eligible Medical Group. If the use of any such vendor results in
additional [**] for Ascension Health, Supplier may: (A) [**] Ascension Health
for the actual vendor cost; or (B) have such additional [**] solely purposes of
calculating the EMG Base Fee (to the extent such additional [**]).

6.
EMG Base Fee for New Eligible Medical Groups. With respect to any EMG Services
that will be provided to New Eligible Medical Groups: (i) the Parties shall
conduct an assessment of such New Eligible Medical Groups that is consistent in
scope with the EMG Assessments; (ii) such assessment will identify any areas
that may require investments in technology, employees, and other infrastructure
that may improve the operational performance of the EMG Services with respect to
such New Eligible Medical Groups; (iii) the results of any such assessment shall
be submitted to the Cost Board; and (iv) the Parties will work together in good
faith to determine the methodology for calculating the EMG Base Fee for such New
Eligible Medical Group in accordance with guidelines and principles that are
consistent with those set forth in this Exhibit 2.

7.
Binghamton and Bridgeport Ministries. For Supplier’s provision of
Platform-Specific Services to the physician groups associated with Binghamton
and Bridgeport, Ascension Health will pay to Supplier the monthly NRSC Base Fee
calculated in accordance with Section 1.1 of this Exhibit 2. The Parties
acknowledge and agree that there shall be [**] with respect to the sale of
either Binghamton or Bridgeport.

8.
Windfall Situations and Changes in the Environment.

8.1.
In the event that there is a Force Majeure Event, a material change in the
environment in which the Eligible Medical Groups are operating their revenue
cycles, or a material change in the laws and regulations that apply to Ascension
Health, Supplier, or an individual Eligible Medical Group which significantly
affects the economics of one or more of the Parties or frustrates the ability of
a party to perform its obligations hereunder, through no fault of its own, the
applicable Party shall have the right to request that the other Party or Parties
consider a fair and appropriate adjustment to portions of the EMG Base Fee. Upon
such request, the Parties will, in good faith, discuss the costs associated with
the change in circumstance, with the outcome to equitably reflect the
incremental change in costs to deliver EMG Services.

8.2.
Examples of matters that could trigger a request to adjust the EMG Base Fee
include the following:

(i)
Material changes in the form of reimbursement by commercial or government
payors, including changes to a payment model such as an at-risk or partial or
fully capitated system;

(ii)
Changes in the Laws governing portions of provider processes in the revenue
cycle such as the way medical treatments are reported (an example would be
mandated changes to the medical coding that will result due to CMS’s requirement
to implement ICD 11 or any subsequent material changes to the ICD nomenclature);

(iii)
Changes in payer or state regulation that may affect the performance of any
functions comprising or included in the EMG Services (e.g., financial clearance,
transcription, coding, billing, and payer follow-up);

(iv)
An Eligible Medical Group’s investment in or adoption of new technologies that
affect the level of, or type of, work conducted in the revenue cycle (e.g.,
advances in EMR or CPOE technology that reduce the need for transcription
services); and



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 26
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





(v)
Any large-scale system, which shall include any patient accounting system (e.g.,
EPIC, Cerner/Siemens, Meditech, McKesson), is replaced or undergoes a vendor
change or other fundamental or significant conversion or modification.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL             Exhibit 2                    Page 27
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






Exhibit 3


EMG Incentive Fees


1.
Incentive Payments

1.1.
General. Supplier will deliver a set of core strategies and management services
designed to improve and optimize the revenue cycle operations for Eligible
Medical Groups receiving EMG Services. Ascension Health shall pay to Supplier
EMG Incentive Fees in the form of Incentive Fee Payments subject to, and in
accordance with, the terms of this Exhibit 3. Whether Supplier qualifies for an
Incentive Fee Payment will be determined separately with respect to each
Applicable Phase by measuring Supplier’s Actual Performance against a
pre-determined and mutually agreed set of Operating Metrics for all of the
Eligible Medical Groups receiving the EMG Services in such Applicable Phase. The
EMG Incentive Fees will be determined separately for each Applicable Phase for
each Measurement Period; provided, however, that after the completion of the
fourth (4th) Contract Year with respect to the Kansas EMG Market, the Parties
shall meet to discuss combining the calculation of the EMG Incentive Fees for
the Kansas EMG Market together with the calculation for the Phase 1 Group.

The Incentive Fee Payments will relate to Supplier’s ability to deliver the EMG
Services efficiently and in compliance with all applicable rules and
regulations.
For the avoidance of doubt, Exhibit 4-B of the MPSA shall not apply to EMG
Incentive Fees.
1.2.
Definitions.

For purposes of this Exhibit 3, the following terms will have the meanings set
forth below:


a)
“Actual Performance” means the actual result achieved for an Operating Metric
with respect to an Applicable Phase during the Measurement Period.



b)
“Applicable Phase” means, as applicable, (i) the Phase 1 Group or (ii) the
Kansas EMG Market.



c)
“Applicable Platform” means (i) with respect to the Eligible Medical Groups in
the NRSC/Athena Group, the Athena Platform, (ii) with respect to the Eligible
Medical Groups in the Cerner Group, the Cerner Platform, and (iii) with respect
to the Eligible Medical Groups in the Epic Group, the Epic Platform.



d)
“Contract Year” means, for each Applicable Phase, a period commencing on the
Commencement Date for EMG Services (and, for each subsequent Contract Year, each
anniversary thereof) for such Applicable Phase and ending twelve (12) months
thereafter. For the avoidance of doubt, the Phase 1 Group will be in a different
Contract Year than the Kansas EMG Market at any given time during the Term. For
the Phase 1 Group, the Commencement Date will be deemed to be [**].



e)
“Fiscal Year” means Ascension Health’s fiscal year, which shall begin on July 1
(or, in the initial Contract Year for any Applicable Phase, its Commencement
Date for EMG Services) and end on June 30.



f)
“Lower Bound Score” means with respect to an Applicable Phase: (i) for any
Measurement Period in which the YTD Lift Percentage for such Applicable Phase is
less than [**] percent ([**]%), [**] percent ([**]%); and (ii) for any
Measurement Period in which the YTD Lift Percentage for such Applicable Phase is
greater than or equal to [**] percent ([**]%), [**] percent ([**]%).



g)
“Measurement Period” means any Ascension Health fiscal quarter.





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 28
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





h)
“Metric Lift” means, with respect to an Applicable Phase for any Measurement
Period, the dollar value assigned to the Operating Metric representing increased
Cash Collections for the Applicable Phase during such Measurement Period for
such Operating Metric as compared to the Performance Baseline value for such
Operating Metric.



i)
“Performance Baseline” means, with respect to any Operating Metric, the Actual
Performance for such Operating Metric with respect to the Applicable Phase
during the applicable baseline period described in Section 3 below.



j)
[**]



k)
“Performance Score” means with respect to an Applicable Phase:



(i)
if for any Measurement Period the YTD Lift Percentage for such Applicable Phase
is greater than or equal to [**] percent ([**]%), then the result of the
following (expressed as a percentage): the sum of (A) the result of (x) the
difference of the YTD Lift Percentage and the Lower Bound, divided by (y) the
difference of the applicable Upper Bound Score and the applicable Lower Bound
Score, multiplied by (z) [**], and (B) [**]. An illustrated example of this [**]
Performance Score is set forth in Appendix D.



[**] = Performance Score


For example, a YTD Lift Percentage of [**]% would result in a Performance Score
of [**]% since


[**]


or


ii)
if for any Measurement Period the YTD Lift Percentage for such Applicable Phase
is less than [**] percent ([**]%), then the result of the following (expressed
as a percentage): (A) the difference of the YTD Lift Percentage and the
applicable Lower Bound, divided by (B) the difference of the applicable Upper
Bound Score and the applicable Lower Bound Score, multiplied by (C) [**]. An
illustrated example of this [**] Performance Score is set forth in Appendix E.



[**] = Performance Score


For example, a YTD Lift Percentage of [**]% would result in a Performance Score
of [**]% since


[**]


Notwithstanding the foregoing, in each case, the maximum Performance Score is
[**] percent ([**]%) and the minimum Performance Score is [**] percent ([**]%).


l)
“Phase 1 Group” means all of the EMG Markets other than the Kansas EMG Market.



m)
“Quarterly Aggregate Lift” means, with respect to an Applicable Phase for any
Measurement Period, the sum of the Metric Lifts for each Operating Metric for
such Applicable Phase during such Measurement Period.



n)
“Upper Bound Score” means with respect to an Applicable Phase: (i) for any
Measurement Period in which the YTD Lift Percentage for such Applicable Phase is
less than [**] percent ([**]%), [**]



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 29
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





percent ([**]%); and (ii) for any Measurement Period in which the YTD Lift
Percentage for such Applicable Phase is greater than or equal to [**] percent
([**]%), [**] percent ([**]%).


o)
“YTD Aggregate Lift” means, with respect to an Applicable Phase, the sum of the
Quarterly Aggregate Lifts for each Measurement Period to date in the applicable
Fiscal Year. For example, when calculated at the end of the third fiscal quarter
in a Fiscal Year, the YTD Aggregate Lift equals the sum of the applicable
Quarterly Aggregate Lifts in each of the first, second, and third fiscal
quarters in such Fiscal Year.



p)
“YTD Cash” means, with respect to an Applicable Phase, the aggregate Cash
Collections to date of such Applicable Phase for the applicable Fiscal Year.



q)
“YTD Lift Percentage” means, with respect to an Applicable Phase, the YTD
Aggregate Lift divided by the YTD Cash.



2.
Operating Metrics Scorecard

2.1.
General. Separate Operating Metrics Scorecards will be utilized for each
Applicable Phase to determine the Performance Score for the Applicable Phase for
each Measurement Period in order to determine the amount of any Incentive Fee
Payment earned by Supplier for such Measurement Period. For Metric 1, Metric 2
and Metric 3, the Operating Metrics Scorecards will be populated with the
requisite financial performance data from (i) the Applicable Platforms used by
the Applicable Phase for each Measurement Period until the Parties mutually
agree that the Crowe RCA System is ready for use in connection with such
Metrics, and (ii) thereafter, the Crowe RCA System. For Metric 4, and Metric 5,
the Operating Metrics Scorecards will be populated with the requisite financial
performance data from Supplier’s system of record; provided that Ascension
Health will have the right to approve and audit Supplier’s calculations. The
Applicable Platform for each Eligible Medical Group will be the sole source of
data for the applicable Operating Metrics Scorecard. Each Operating Metrics
Scorecard will also include the supporting information that is used to determine
the Actual Performance for each Operating Metric and the overall Performance
Scores.

2.2.
Metrics. For purposes of this Supplement 26, the “Operating Metrics” are
comprised of the following five (5) revenue cycle operating metrics, as each is
further described and defined in Appendix A to this Exhibit 3. The Operating
Metrics will be calculated separately for each Applicable Phase:

a.
Metric 1: [**]

b.
Metric 2: [**]

c.
Metric 3: [**]

d.
Metric 4: [**]

e.
Metric 5: [**]

3.
Operating Metric Performance Baselines

Ascension Health and Supplier will calculate the Performance Baselines in
accordance with this Section 3 for each Operating Metric in the Operating
Metrics Scorecard. The Performance Baseline for each Operating Metric for: (i)
the Phase 1 Group will be calculated using the twelve (12) month period
beginning [**]; and (ii) the Kansas EMG Market using the most recent completed
Ascension Health fiscal year or calendar year (as mutually agreed by the
Parties) prior to the Commencement Date for the Kansas EMG Market.


4.
Operating Metric Scorecard Performance



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 30
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





An Operating Metric report card (the “Operating Metric Scorecard”) will be
generated at the end of each Measurement Period for each Applicable Phase
summarizing Supplier’s overall Operating Metrics Scorecard performance for the
Measurement Period, including the Performance Score, Quarterly Aggregate Lift,
YTD Aggregate Lift, YTD Lift Percentage, and YTD Cash. For clarity, no Operating
Metric Scorecard will be generated for the Kansas EMG Market until the first
Measurement Period following the Commencement Date for the Kansas EMG Market.


5.
Timing of Calculation

The Operating Metrics Scorecard for each Applicable Phase will be calculated at
the end of each Measurement Period. The calculation will be based on the [**] of
the applicable Measurement Period for each Applicable Phase, and will [**] on
the first day of each subsequent Fiscal Year [**]. The Operating Metrics will be
measured quarterly, on a cumulative basis within any single Fiscal Year.


6.
Calculation of Incentive Fee Payments

Supplier shall be eligible for Incentive Fee Payments as calculated pursuant to
this Section 6, in accordance with the Operating Metric Scorecard performance,
and subject to the Performance Caps.


“Incentive Fee Earned Year-to-Date” means, with respect to an Applicable Phase
for any Measurement Period, an amount equal to the product of:


(i)
YTD Cash for such Applicable Phase,

multiplied by
(ii)
[**],



multiplied by


(iii)    the applicable Performance Score for such Applicable Phase in such
Measurement Period.


“Incentive Fee Earned In Period” means, with respect to an Applicable Phase for
any Measurement Period, an amount equal to the result of:


(i)
The Incentive Fee Earned Year-to-Date for such Applicable Phase,

less
(ii)
The Incentive Fee Earned Year-to-Date for such Applicable Phase as of the end of
the prior Measurement Period within the same Fiscal Year.

“Incentive Fee Payment” means, with respect to an Applicable Phase for any
Measurement Period, an amount equal to the result of:


(i)
The lesser of:

(a)
The sum of all Incentive Fees Earned In Period for the applicable Measurement
Period for such Applicable Phase and all previous Measurement Periods within the
applicable Fiscal Year

and


(b)
[**] for such Applicable Phase for such Measurement Period

less


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 31
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







(ii)
The sum of all Incentive Fee Payments for such Applicable Phase for all previous
Measurement Periods within the applicable Fiscal Year.

For the avoidance of doubt a schedule detailing a sample of this calculation has
been included in Appendix C and a range of scenarios for the calculation of
Performance Scores has been included in Appendix F.


7.
Review and Invoicing Process

Step 1:
Operating Metric Scorecards will be provided and distributed by Supplier to
Ascension Health for each Applicable Phase in accordance with Section 2.1 above
by the [**] day of the month following the end of each Measurement Period.



Step 2:
Ascension Health and Supplier will have [**] days from the delivery of the
Operating Metric Scorecards to review such Operating Metric Scorecards for the
Applicable Phases, perform audits of Applicable Platform data as appropriate,
and work to reach agreement on the Operating Metrics Scorecards for the
Measurement Period. In the event that a potential error is identified in an
Operating Metrics Scorecard which error may, as determined by either Party, have
a material impact on the measurement of the Operating Metrics Scorecard
performance for the Measurement Period, the Parties will work to identify the
range of impact of the potential error and shall establish a mutually agreed
upon plan to review and resolve such potential error, which error will be
resolved effective retroactively as the date that the error impacted the
applicable measurement. Absent exceptional circumstances, the Parties will work
to resolve all such issues within [**] days of discovery of such issue.



Step 3:
Supplier will invoice Ascension Health for each Incentive Fee Payment for each
Applicable Phase no later than [**] days following the end of the Measurement
Period for which the EMG Incentive Fees accrued. The invoice shall not include
amounts associated with unresolved potential errors identified in Step 2 above.
If any Incentive Fee Payment amount is negative for any particular Measurement
Period, then such amount shall be held as a credit against EMG Incentive Fees
owed in future Measurement Periods.



Step 4:
Incentive Fee Payments shall be jointly reviewed quarterly by Ascension Health
and Supplier promptly following the delivery of Operating Metric Scorecard
results by Supplier to Ascension Health. To the extent that neither Party
delivers written notice of objection to such results within [**] days following
such delivery to Ascension Health, the performance results and the resulting
Incentive Fee Payments shall be final and binding on the Parties.



8.
Adjustments to Measurement Metrics

When appropriate, Ascension Health and Supplier can mutually agree to adjust the
calculation of one or more metrics (the “Prospective Adjustment”) when market
events or actions outside of either Party’s control compromise the ability to
accurately compare Actual Performance to Performance Baselines. Any such
adjustments shall only take effect on a prospective basis from and after the
Measurement Period during which the Parties agree to such adjustments. The
Parties agree that a Prospective Adjustments may take into account any prior
Measurement Periods affected by such Prospective Adjustment beginning as of the
date either Party provides a formal written request for adjustment to the other
Party (the “Adjustment Request”) and any Measurement Periods thereafter. For the
avoidance of doubt, a Prospective Adjustment may affect any Measurement Period
during and after the Adjustment Request is made but not any Measurement Periods
prior to the Adjustment Request.


9.
Governance Principles

9.1.
Code Mapping.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 32
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





a.
Ascension Health will be responsible for mapping the transaction codes and
planning codes within the Applicable Platforms to the applicable figures in the
Operating Metrics, and shall provide Supplier with sufficient time to review,
discuss and concur with such mapping of transaction codes and planning codes
before they are implemented.

b.
If Supplier does not agree to any mapping of any transaction code or planning
code proposed by Ascension Health, then the Parties shall seek to resolve the
dispute in good faith. However, if the Parties are unable to resolve the
dispute, then the issue will be escalated to the Cost Board for resolution.

9.2.
Notification. Supplier agrees to promptly notify Ascension Health of any
proposed changes in the processes or technology under their management that are
reasonably likely to impact any of the revenue cycle operating metrics including
but not limited to the use of transaction codes or management of accounts
receivables. Ascension Health will have sufficient time to review and discuss
the proposed changes before they are implemented and, if requested by Ascension
Health, Supplier will provide an account sampling to ensure that any such
proposed changes will be accurate.

9.3.
Records. Supplier and Ascension Health will maintain a reconciled record of the
key assumptions used to derive targets and/or make decisions to support
development and management of the Operating Metrics Scorecard.

9.4.
Supplier Access. Ascension Health shall provide to Supplier access to the
Applicable Platform databases to review, reconcile and validate the data used to
populate the Operating Metrics Scorecard. Supplier will have the right to audit
the Applicable Platform database. In the event the Supplier’s auditor requires
information regarding or from the database or access to the database in
connection with its audit related to Supplier’s financial or operating controls,
Ascension Health shall reasonably cooperate with Supplier to secure that
information for Supplier’s auditors. Any data or database deficiencies will be
addressed by Ascension Health (on behalf of the applicable Eligible Medical
Group) in a timely manner.

9.5.
Windfall Situations and Changes in the Environment. In the event that there is a
Force Majeure Event, a material change in the environment in which the Eligible
Medical Groups are operating their revenue cycles, or a material change in the
laws and regulations that apply to Ascension Health, Supplier, or an individual
Eligible Medical Group which significantly impacts the economics of one or more
of the Parties or frustrates the ability of a Party to perform its obligations
hereunder, through no fault of its own, the applicable Party shall have the
right to request that the other Party consider a fair and appropriate adjustment
to the Operating Metrics Scorecard. Upon such request, Supplier and Ascension
Health will discuss the impact associated with the change in circumstance, with
the outcome to equitably reflect the impact on the Operating Metrics Scorecard.
Examples of material matters that could affect one or more metrics on the
Operating Metrics Scorecard performance include, but are not limited to, the
following:

•
Payor bankruptcies.

•
A pattern of services to patients for whom an Eligible Medical Group is not
certified by a payor to bill for such services and thus not entitled to
reimbursement.

•
Changes in Self-Pay Discounts and/or changes in Charity Policy.

•
Material growth or decline in self pay population or patient residual balance
after insurance.

•
Changes in accounts receivable write-off policies or Medicaid Pending aging
policies

•
Implementation of new systems outside the control of Supplier (e.g., new patient
accounting system).

•
Regulatory changes, including changes to the ICD nomenclature (e.g., ICD-11) or
changes to the status of Medicaid Expansion in a given state.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 33
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

APPENDIX A – Operating Metrics Calculation Methods

--------------------------------------------------------------------------------



Set forth below are the details of each of the Operating Metrics.


1.
Metric: [**]

Calculation:    
[**]
Metric Lift = [**]
Measurement Period:
Measured Fiscal Year to Date on a quarterly basis

Performance Baseline: [**] calculated during the baseline period
Applicable Definitions/Other Notes:
•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

2.
Metric: [**]

Calculation:    


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 34
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





[**]
Metric Lift = [**]
Measurement Period:
Measured Fiscal Year to Date on a quarterly basis

Performance Baseline: [**] calculated during the baseline period
Applicable Definitions/Other Notes:
•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 35
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







3.
Metric: [**]

Calculation:    
[**]
Metric Lift = [**]
Measurement Period:
Measured Fiscal Year to Date on a quarterly basis

Performance Baseline: [**] calculated during the baseline period
Applicable Definitions/Other Notes:
For the Performance Baseline, the component (b) [**] will be the defined term
[**]; while during the Measurement Periods it will be the defined term [**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**]

•
[**].



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 36
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







4.
Metric: [**]

Calculation:    
Metric Lift = [**]
Measurement Period:
Measured quarterly

Performance Baseline: Baseline value = $0
Applicable Definitions/Other Notes:    
•
[**]

•
[**]

•
[**]

5.
Metric: [**]

Calculation:    
Metric Lift = [**]
Measurement Period:
Measured quarterly.

Performance Baseline: Baseline value = $0
Applicable Definitions/Other Notes:    


•
[**]

•
[**]







R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 37
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

APPENDIX B – [**]

--------------------------------------------------------------------------------

Phase 1 Group
Measurement Period End Date
Applicable Measurement Period (Fiscal Quarter)
Contract Year Quarter
[**]
[**] 
9/30/2018
FY19-Q1
N/A
[**]
[**]
12/31/2018
FY19-Q2
CY1-Q1
[**]
[**]
3/31/2019
FY19-Q3
CY1-Q2
[**]
[**]
6/30/2019
FY19-Q4
CY1-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2019
FY20-Q1
CY1-Q4
[**]
[**]
12/31/2019
FY20-Q2
CY2-Q1
[**]
[**]
3/31/2020
FY20-Q3
CY2-Q2
[**]
[**]
6/30/2020
FY20-Q4
CY2-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2020
FY21-Q1
CY2-Q4
[**]
[**]
12/31/2020
FY21-Q2
CY3-Q1
[**]
[**]
3/31/2021
FY21-Q3
CY3-Q2
[**]
[**]
6/30/2021
FY21-Q4
CY3-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2021
FY22-Q1
CY3-Q4
[**]
[**]
12/31/2021
FY22-Q2
CY4-Q1
[**]
[**]
3/31/2022
FY22-Q3
CY4-Q2
[**]
[**]
6/30/2022
FY22-Q4
CY4-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2022
FY23-Q1
CY4-Q4
[**]
[**]



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 38
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







Kansas EMG Market
Measurement Period End Date
Applicable Measurement Period (Fiscal Quarter)
Contract Year Quarter
[**]
[**]
9/30/2019
FY19-Q1
N/A
[**]
[**]
12/31/2019
FY19-Q2
CY1-Q1
[**]
[**]
3/31/2020
FY19-Q3
CY1-Q2
[**]
[**]
6/30/2020
FY19-Q4
CY1-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2020
FY20-Q1
CY1-Q4
[**]
[**]
12/31/2020
FY20-Q2
CY2-Q1
[**]
[**]
3/31/2021
FY20-Q3
CY2-Q2
[**]
[**]
6/30/2021
FY20-Q4
CY2-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2021
FY21-Q1
CY2-Q4
[**]
[**]
12/31/2021
FY21-Q2
CY3-Q1
[**]
[**]
3/31/2022
FY21-Q3
CY3-Q2
[**]
[**]
6/30/2022
FY21-Q4
CY3-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2022
FY22-Q1
CY3-Q4
[**]
[**]
12/31/2022
FY22-Q2
CY4-Q1
[**]
[**]
3/31/2023
FY22-Q3
CY4-Q2
[**]
[**]
6/30/2023
FY22-Q4
CY4-Q3
[**]
[**]
 
 
 
[**]
[**]
9/30/2023
FY23-Q1
CY4-Q4
[**]
[**]







R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL              Exhibit 3                     Page 39
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






APPENDIX C – Quarterly Invoice Sample

--------------------------------------------------------------------------------

[**]


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 40
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

APPENDIX D – [**] Performance Score Example

--------------------------------------------------------------------------------

[**]


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 41
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

APPENDIX E – [**] Performance Score Example

--------------------------------------------------------------------------------

[**]


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 42
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

APPENDIX F –Performance Score Scenarios


table2.jpg [table2.jpg]
Assumptions included in the above:
1) [**]
2) This example is shown for the NRSC cash only but would hold methodically for
other Applicable Phases








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL                              Exhibit 3
                            Page 43
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






Exhibit 4


Service Level Targets and Metrics




For clarity, any reference in this Exhibit 4 to a particular Section shall be
deemed a reference to a Section within this Exhibit 4 unless otherwise stated.
Capitalized terms used in this Exhibit 4 and not otherwise defined will have the
meanings ascribed to such terms elsewhere in the Supplement or, if such terms
are not defined in the Supplement, the MPSA.


1.
Definitions.

 
•
“AMG-Wide Service Levels” means each of Service Level 1, Service Level, 3,
Service Level 4, Service Level 5, and Service Level 11.



•
“Current Service Levels” means the AMG-Wide Service Levels and the
Group-Specific Service Levels listed in this Exhibit 4 as of the Supplement
Effective Date.



•
“Future Service Levels” means Service Level 2 and any additional Service Levels
agreed by the Parties after the date hereof.

 
•
“Group-Specific Service Levels” means Service Level 6 and Service Level 8.



•
“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured. The Measurement Window shall be quarterly, unless
otherwise specified.



•
“Root Cause Analysis” is the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose problems at the lowest
reasonable level so that corrective action can be taken that will eliminate, to
the extent reasonably possible, repeat failures.



•
“Service Level” means, with respect to this Supplement, any service level
described in one of the following Sections (and any additional service levels
agreed to by the Parties): Section 3.1 (“Service Level 1”), Section 3.2
(“Service Level 2”), Section 3.3 (“Service Level 3”), Section 3.4 (“Service
Level 4”), Section 3.5 (“Service Level 5”), Section 3.6 (“Service Level 6”),
Section 3.8 (“Service Level 8”), Section 3.11 (“Service Level 11”).



•
“Service Level Default” means Supplier’s level of performance for a particular
Service Level fails to meet the applicable Target Level for such Service Level
during the applicable Measurement Window.



•
“Service Level Effective Date” means, with respect to each Service Level as
applied to a particular Eligible Medical Group, the date that such Service Level
will be effective and enforced, which shall be the date that is [**] months
after the EMG Service Commencement Date for the EMG Service against which the
applicable Service Level is applied. For clarity, the Service Level Effective
Date for any particular Service Level can vary among different groupings of
Eligible Medical Groups (i.e., the Service Level Effective Date for Service
Level 1 for the Cerner Group can be different from the Service Level Effective
Date for Service Level 1 for the Epic Group).



•
“SLA Measurement Commencement Date” means, with respect to each Service Level as
applied to a particular Eligible Medical Group, the date that such Service Level
will start to be measured, tracked, and recorded, which shall be the EMG Service
Commencement Date for the EMG Service against which the applicable Service Level
is applied.



2.
General.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 44
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





2.1
As of the SLA Measurement Commencement Date for each of the NRSC/Athena Group,
the Epic Group, or the Cerner Group (as applicable), Supplier shall perform the
EMG Services with the intention to meet or exceed the Target Levels (as defined
below) for each of the Service Levels by its applicable Service Level Effective
Date. For the avoidance of doubt, in no event shall Supplier be liable for any
Service Level Default (including any Service Level Credits) with respect to any
Service Level prior to its applicable Service Level Effective Date.

2.2
The Current Service Levels apply solely to Supplier’s performance of the
Platform-Specific Services. In connection with any Future Service Levels, the
Parties shall agree upon (i) whether the Future Service Level will be applied
against a Platform-Specific Service or a Medical Group Market Service, (ii)
whether, for purposes of the Service Level Credits, the Future Service Level
will be an AMG-Wide Service Level or a Group-Specific Service Level (or if the
applicable Service Level Credit should apply in another mutually agreed manner),
(iii) the applicable SLA Measurement Commencement Date and Service Level
Effective Date (which may vary among different groupings of Eligible Medical
Groups) and (iv) any other relevant adjustments to this Exhibit 4 for purposes
of measuring and enforcing such Future Service Levels.

2.3
Supplier shall report to Ascension Health regarding Supplier’s performance
against each of the Service Levels for each Measurement Window. With respect to
all of the Service Levels other than Service Level 4, such reports shall provide
information and data at a state-by-state level.

2.4
Ascension Health will have the right to receive Service Level Credits to be
applied against the [**], in accordance with Section 7 below (subject to the
last sentence of Section 2.1 above).

2.5
Supplier shall provide Ascension Health with the performance reporting for the
EMG Services as specified in Section 6 below and as set forth in Section 9.2 of
the MPSA.

2.6
As of the SLA Measurement Commencement Date for each Service Level and
continuing throughout the duration of the Supplement Term, Supplier shall, in
accordance with this Section 2.6, monitor, measure, collect, and record
Supplier’s performance with respect to the metric applicable to each such
Service Level. Commencing on the applicable Service Level Effective Date for
each Service Level, the Target Levels with respect to such Service Level shall
equal the applicable Target Level agreed pursuant to this Exhibit 4.



2.7
The Parties shall agree upon the Target Levels for each of the Current Service
Levels by no later than September 14, 2018. The Parties acknowledge and agree
that, for purposes of this Supplement, the Target Levels and Service Level
metrics are intended to reflect rational and reasonable standards of performance
in line with industry standards, but are not intended to be in the top quartile
of performance standards; provided that the Parties may, in accordance with
Section 5, mutually agree to increase any Target Levels or Service Level metrics
during the Supplement Term to be in such top quartile.



2.8
For the avoidance of doubt, all of the Current Service Levels, metrics, and
measurement standards will be the same for each of the NRSC/Athena Group, the
Epic Group and the Cerner Group. The Parties may mutually agree that Future
Service Levels, and its associated metrics, and measurement standards will vary
based on the identity of the applicable Eligible Medical Group.



3.
Service Level Criteria – Supplier will measure Supplier’s performance against
the following Service Levels.



3.1
Service Level 1 - Customer Service Mean Speed to Answer (mean wait time, in
seconds, to answer calls at Supplier’s customer service centers). This Service
Level shall mean, for a given Measurement Window, for the Eligible Medical
Groups then-receiving Platform-Specific Services (as a whole), (a) the Aggregate
Hold Time divided by (b) the number of calls to Supplier’s customer service
center for which the caller requested to speak with a Supplier representative
during the Measurement Window.  For purposes of calculating this Service Level,
“Aggregate Hold Time” means the aggregated total amount of time during the
Measurement Window that all callers to Supplier’s customer service center for
all of the Eligible Medical Groups then-receiving Platform-Specific Services
collectively (including “hang-ups”) remained on hold or in the interactive



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 45
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





voice response unit after such callers requested to speak with a Supplier
representative with respect to Supplier’s customer service center for the
Eligible Medical Groups then-receiving Platform-Specific Services (as a whole).


3.2
Service Level 2 - Financial Clearance. By September 14, 2018, the Parties shall
agree upon a Service Level which measures Supplier’s ability to contact and
interact with a patient, identify a patient’s eligibility and verify the
requisite insurance authorization.



3.3
Service Level 3 – Percentage of financial assistance applications completed in
less than [**] days in compliance with Ascension Health policies and CMS Refund
Rules and Regulations. This Service Level shall mean, for a given Measurement
Window, for the Eligible Medical Groups then-receiving Platform-Specific
Services (as a whole), (a) the number of patients who have completed
applications for financial assistance that were received by Supplier during such
Measurement Window, for which, in accordance with [**] Practices, (i) the
application has been evaluated, (ii) a determination has been made as to the
application and (iii) the patient has been notified of the determination within
[**] days or less from Supplier’s receipt of the completed application divided
by (b) the number of patients who have completed applications for financial
assistance that were received by Supplier during such Measurement Window.



3.4
Service Level 4 - Associate Engagement. The Parties will apply the protocol
agreed to by the Parties for measuring associate engagement related to Dependent
Services. This metric will be, for a given Measurement Window, measured for the
Eligible Medical Groups then-receiving Platform-Specific Services (as a whole).



3.5
Service Level 5 - Patient Satisfaction survey. The Parties will utilize the
patient satisfaction survey methodology agreed to by the Parties for Dependent
Services to measure patient satisfaction with Supplier’s Financial Clearance
Center, Medical Financial Solutions (pre-collect services) team, and customer
service centers. This metric will be, for a given Measurement Window, measured
for the Eligible Medical Groups then-receiving Platform-Specific Services (as a
whole).



3.6
Service Level 6 – Credit AR Days. This Service Level shall mean, for a given
Measurement Window, for each of the NRSC/Athena Group, the Epic Group and the
Cerner Group respectively, (a) the negative balance accounts receivable as of
the last day of the Measurement Window, divided by (b) the average daily GPSR
for such Measurement Window. Average daily GPSR is calculated by dividing the
total GPSR for the applicable Measurement Window by the number of calendar days
during such Measurement Window. With respect to the NRSC/Athena Group, the
source data for measurement will be the Athena Platform. With respect to the
Cerner Group or the Epic Group, the source data for measurement will be the
Cerner Platform or the Epic Platform, respectively.



3.7
Intentionally Deleted.



3.8
Service Level 8 – Remittance Resolution: Accountable Unpostables and Unposted
Cash.



a.
For the NRSC/Athena Group: this Service Level shall mean, for the NRSC/Athena
Group as a whole, during any Measurement Window, (a) the Trailing Period Monthly
Average Unpostables (as defined below) for the NRSC/Athena Group, divided by (b)
the average daily NPSR for such Measurement Window.



“Trailing Period Monthly Average Unpostables” shall mean, the result of (i) the
sum of the aggregate amount of the Accountable Unpostables as of the last day of
each of the most recent three months ended on or prior to the date of
measurement, divided by (ii) three.


“Accountable Unpostables” shall mean, for the NRSC/Athena Group as a whole, the
sum of the aggregate balances of the NRSC Unpostables that are aged greater than
[**] days from the date that such item first appeared in the Supplier’s work
queue as reflected by the Athena Platform.
 


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 46
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





“NRSC Unpostables” shall mean those NRSC appropriate groups from the Unpostables
dashboard in the Athena Platform designated by the Parties to measure
unidentified remittances that do not contain sufficient information for payments
to be processed and posted. The Parties will designate the groups for the NRSC
Unpostables by no later than September 14, 2018.


b.
For Eligible Medical Groups in the Epic Group and the Cerner Group respectively:
this Service Level shall mean, for the Epic Group or the Cerner Group (as
applicable), during any Measurement Window, the absolute value of the quotient
of (i) the Trailing Period Monthly Average Unposted Cash (as defined below) as
of the last day of such Measurement Window, divided by (ii) the Trailing Period
Daily Average NPSR as of the last day of such Measurement Window. For purposes
of the foregoing:



“Trailing Period Monthly Average Unposted Cash” shall mean, the result of (i)
the sum of the aggregate amount of Unposted Cash as of the last day of each of
the most recent three month ended on or prior to the date of measurement,
divided by (ii) three.


“Unposted Cash” shall mean, for the Epic Group or the Cerner Group (as
applicable), the sum of the aggregate balances in each of the accounts used to
hold unposted or unidentified cash; provided, however, that any portion of such
balances for which Supplier has provided instruction or recommendation for the
proper posting of such amounts shall be deducted from the calculation of
Unposted Cash.


c.
Section 2.5 above, Section 6 below and the data and reporting requirements of
Section 2.6 above shall not apply with respect to Service Level 8 for the Epic
Group or the Cerner Group. Ascension Health shall provide Supplier, within 5
business days following the end of each month, with reports setting forth for
each of the Epic Group and the Cerner Group, respectively: (i) the Trailing
Period Monthly Average Unposted Cash (including a detailed itemization of the
applicable balances of each account holding Unposted Cash) and (ii) the Trailing
Period Daily Average NPSR together with all supporting data reasonably necessary
for Supplier to verify such amounts and calculations. Additionally, Ascension
Health shall provide (or cause the applicable Eligible Medical Groups to
provide) Supplier with continuous, direct access to review the balances of each
account holding Unposted Cash through PeopleSoft or similar reporting
applications.



In the event that Ascension Health or any Eligible Medical Group changes the
manner (including accounting methods, principles or procedures) in which
unposted cash is accounted for, or changes any accounting methodology,
principles or procedures related to the accounts holding Unposted Cash, then
Service Level 8 shall be deemed to be of no effect whatsoever with respect to
any such Eligible Medical Group for which such changes have been employed until
such time as Supplier and Ascension Health agree on reasonable modifications to
the metrics for Service Level 8 and the Target Level applicable thereto.


3.9
Intentionally Deleted.



3.10
Intentionally Deleted.



3.11
Service Level 11 – Customer Service Abandonment Rate. This Service Level shall
mean, for a given Measurement Window, for the Eligible Medical Groups
then-receiving Platform-Specific Services (as a whole), (A) the number of calls
to Supplier’s Customer Service Center entering the queue that are abandoned
after at least 20 seconds in the queue, divided by (B) the total number of
inbound calls.





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 47
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





4.
Target Levels.



The target level for each of the Service Levels (“Target Level”) will be
mutually agreed by the Parties in accordance with the terms of this Exhibit 4.
5.
Changes to Existing Service Levels.

The number of Service Levels will not exceed eleven (11). An opportunity to
reset the target for each of the Service Levels will occur every [**] during the
Term. In the [**] months prior to the applicable anniversary of the Supplement
Effective Date, Supplier and Ascension Health will meet to discuss whether to
reset any targets. The baseline reset methodology to be discussed will allow the
target for each Service Level to increase or decrease, and may reflect or be
derived from the following as mutually agreed upon information and factors:
-    External benchmarks; and/or
-    Then-current performance.
Any adjustment to any Service Level resulting from this Section 5 must be
mutually agreed, shall apply prospectively only and shall not be applied to any
period of time preceding the written agreement of the Parties with respect to
such adjustment.
6.
Measurement and Reporting.

6.1
Supplier’s performance against the Service Levels will be measured for each
Measurement Window as of the Service Level Effective Date for such Service
Level.

6.2
Supplier will implement automated or other measurement and monitoring tools and
procedures reasonably acceptable to Ascension Health to measure Supplier’s
performance against the Service Levels in a manner and at a level of detail
approved by Ascension Health. Supplier will provide Ascension Health and the
Eligible Medical Groups then-receiving EMG Services with access to up-to-date
problem management data and other data reasonably requested by Ascension Health
regarding the status of failures and/or user inquiries.

6.3
If Supplier fails to measure its performance with respect to a Service Level so
that it is not possible to confirm whether the level of performance specified
for the Service Level has been achieved for a given Measurement Window
(including if and to the extent the Parties are unable to timely agree upon the
Target Levels), then, unless such failure to measure was previously excused in
writing by Ascension Health, such failure will be deemed a Service Level Default
for the applicable Measurement Window.

6.4
Supplier shall provide to the Eligible Medical Groups then-receiving EMG
Services, as part of Supplier’s monthly performance reports, a set of hard- and
soft-copy reports to verify Supplier’s performance and compliance with the
Service Levels where data is available monthly.

6.5
Supplier shall provide detailed supporting information for each report to the
Eligible Medical Groups then-receiving EMG Services in machine-readable form
suitable for use on a personal computer. The data and detailed supporting
information shall be Ascension Health Confidential Information, and the
applicable Eligible Medical Groups may access such information online, where
technically feasible and permissible under Supplier’s applicable third party
agreements, at any time.



7.
Service Level Credits.



7.1
If Supplier fails to meet any Service Level, then Supplier will pay or credit
Ascension Health for the amounts described below (each, a “Service Level
Credit”). Service Level Credits are not exclusive remedies and will in no way
limit the rights of an Eligible Medical Group or Ascension Health at law or in
equity. Service Level



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 48
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





Credits will be deemed to be reductions in the charges reflecting the impact on
the Services as a result of the failure, and not as a penalty.
7.2
If Supplier’s performance relative to any one of the Service Levels does not
achieve the Target Level during a particular Measurement Window, such failure
shall be deemed a Service Level Default, and Supplier will perform the problem
analysis described in Section 8. Supplier will also propose a corrective action
plan to improve Supplier’s performance in the upcoming Measurement Window,
subject to the approval of the affected Eligible Medical Groups. Unless mutually
agreed upon by Supplier and the affected Eligible Medical Groups, the
measurement of Supplier’s performance for a Measurement Window will be completed
no later than [**] days after the completion of such Measurement Window.

    
7.3
Calculation of AMG-Wide Service Level Credits. With respect to each of the
AMG-Wide Service Levels, if Supplier’s performance within a Measurement Window
for such Service Level does not achieve the applicable Target Level, resulting
in a Service Level Default for such Service Level, then Supplier shall apply a
Service Level Credit equal to the product of (i) [**] percent ([**]%) divided by
the number of Service Levels then in effect, multiplied by (ii) [**] for such
Measurement Window, which Service Level Credit shall be applied on the first day
of the second month following the applicable Measurement Window (e.g., May 1 for
a Service Level Default for the first quarter Measurement Window) for such
Service Level Default. If more than one AMG-Wide Service Level has experienced a
Service Level Default for any Measurement Window, Supplier will apply the sum of
the Service Level Credit amounts for each of the AMG-Wide Service Levels that
had Service Level Defaults during such Measurement Window as described in this
Section 7.3. There shall be up to [**] percent ([**]%) of the [**] at risk with
respect to such Measurement Window (excluding any portion of such [**] that,
[**], and Supplier shall in no event be liable for Service Level Credits in
excess of such at-risk amount with respect to AMG-Wide Service Levels.



7.4
Calculation of Group-Specific Service Level Credits. With respect to each of the
Group-Specific Service Levels, if Supplier’s performance within a Measurement
Window for such Service Level for the NRSC/Athena Group, the Epic Group, or the
Cerner Group does not achieve the applicable Target Level, resulting in a
Service Level Default for such Service Level with respect to the NRSC/Athena
Group, the Epic Group, or the Cerner Group (as applicable), then Supplier shall
apply a Service Level Credit equal to the product of (i) [**] percent ([**]%)
divided by the number of Service Levels then in effect with respect to the
NRSC/Athena Group, the Epic Group, or the Cerner Group (as applicable),
multiplied by (ii) [**], for such Measurement Window, which Service Level Credit
shall be applied on the first day of the second month following the applicable
Measurement Window (e.g., May 1 for a Service Level Default for the first
quarter Measurement Window) for such Service Level Default. If more than one
Group-Specific Service Level within the NRSC/Athena Group, the Epic Group, or
the Cerner Group (as applicable) has experienced a Service Level Default for any
Measurement Window, Supplier will apply the sum of the Service Level Credit
amounts for each such Group-Specific Service Level that had Service Level
Defaults during such Measurement Window as described in this Section 7.4. There
shall be up to [**] percent ([**]%) of the [**], at risk with respect to such
Measurement Window (excluding, with respect to [**]), and Supplier shall in no
event be liable for Service Level Credits in excess of such at-risk amount with
respect to Group-Specific Service Levels.



7.5
Except as otherwise expressly set forth in Section 20.1(b)(ii) of the MPSA, if
Supplier’s performance on the Service Level that experienced a Service Level
Default achieves the Target Level in the subsequent Measurement Window,
Ascension Health will remit the previously paid applicable Service Level Credit
on the first day of the second month following the next Measurement Window
(“Earnback”). However, if Supplier’s performance on such Service Level fails to
achieve the Target Level during the next Measurement Window, Supplier will no
longer have an opportunity to earn back the applicable Service Level Credit.



7.6
The mechanism for applying Service Level Credits and Earnback credits to the EMG
Base Fee invoice and payment schedule is set forth in Exhibit 4-D to the MPSA.



8.
Problem Analysis and Correction.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 49
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





Supplier shall promptly investigate and correct each failure to meet a Service
Level, by (i) promptly investigating and reporting on the causes of the problem;
(ii) providing a Root Cause Analysis of such failure as soon as practicable
after such failure or at the request of the affected Eligible Medical Groups;
(iii) correcting the problem as soon as practicable or coordinate the correction
of the problem if Supplier does not have responsibility for the cause of the
problem; (iv) advising the affected Eligible Medical Groups of the status of
remedial efforts being undertaken with respect to such problem; (v)
demonstrating that the causes of such problem have been or will be corrected on
a prospective basis; and (vi) taking corrective actions to prevent any
recurrence of such problem. Supplier shall complete the Root Cause Analysis as
quickly as possible, but in all events within [**] days, and shall notify such
affected Eligible Medical Groups prior to the end of the initial [**] day period
as to the status of the Root Cause Analysis and the estimated completion date.
The Parties shall report on Service Level Defaults at each meeting of the JRB,
including any disputes regarding problem analysis and correction steps, and
without limiting any obligations of the Parties to implement any other decision
of the JRB, each Party shall promptly implement or facilitate implementation of
any resolutions determined by the JRB (e.g., Supplier cooperating with any
exercise of step-in rights by Ascension Health as required by Section 4.4 of the
MPSA).


9.
Windfall Situations; Environmental Changes and Other Issues.

If any of the events described in Section 8.1 or Section 8.2 of Exhibit 2 to the
Supplement occur, and such event significantly affects the Service Level
measurement, Supplier’s performance under any Service Level (including the
amount of resources required to maintain such performance) or Supplier’s ability
to measure its performance with respect to any of the Service Levels, then
either Party shall have the right to request that the other Party consider a
fair and appropriate adjustment to the affected Service Levels and/or Target
Levels. Upon such a request, the Parties will, in good faith, discuss the impact
of such event on (i) Supplier’s performance under each such Service Level; (ii)
the amount of resources required to maintain performance at or above the
applicable Target Levels and (iii) Supplier’s ability to measure such Service
Levels, with the outcome to equitably reflect the impact of such event(s).


With respect to the NRSC/Athena Group, in the event that the Athena Platform
experiences any outage, bugs or other support issue not attributable to Supplier
that materially affects Supplier's ability to meet any Service Levels, as
applicable ("Athena Support Issue"), Ascension Health shall promptly work to
resolve the Athena Support Issue. Until such time that the Athena Support Issue
is resolved or a reasonable work around is implemented that eliminates the
adverse effect of the Athena Support Issue on the NRSC/Athena Group and
Supplier, the impacted Service Levels, as applicable, will be calculated as if
failure to meet such Service did not occur due to the Athena Support Issue.






R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Exhibit 4    Page 50
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------






ANNEX 1
Form of EMG Services Addendum
EMG SERVICES ADDENDUM [X] TO SUPPLEMENT 26 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT


FOR [NRSC/ATHENA GROUP / MEDICAL GROUP MARKET/ ELIGIBLE MEDICAL GROUP]


[Instructions for use of this document: This document is intended only as a
template. The Sections and Schedules referred to below can be included or
omitted as applicable for the particular Eligible Medical Group(s) being
onboarded.]


This EMG Services Addendum No. [x] (this “Addendum”) to the AMG Supplement (as
defined below) is made and entered into as of the ___ day of ______, 20___ (the
“Addendum Effective Date”) by and between Ascension Health (“Ascension”) and R1
RCM Inc., f/k/a Accretive Health, Inc. (“Supplier”) (together, the “Parties”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the AMG Supplement, and if not defined therein, then
in the MPSA (as defined below).


This Addendum is entered into pursuant to and subject to (a) that certain
Supplement 26 of the MPSA (as defined below), dated as of June 20, 2018 (the
“AMG Supplement”) and (b) that certain Amended and Restated Master Professional
Services Agreement (“Master Professional Services Agreement” or “MPSA”) dated as
of February 16, 2016, in each case, by and between Ascension Health and
Supplier, the terms of which, except as expressly modified or excluded herein,
are incorporated herein by reference. In accordance with Section 1.1(c) of the
MPSA, any amendment to the MPSA (or the AMG Supplement), including amendments
made after the Addendum Effective Date, shall automatically, as of the amendment
effective date, be incorporated into this Addendum, unless otherwise
specifically set forth in such amendment.


NOW THEREFORE, in consideration of the premises and mutual consents set forth
below, the Parties hereby agree as follows:
    
1.
Schedules and Attachments.



This Addendum includes each of the following attached Schedules, all of which
are incorporated into this Addendum by this reference:
Schedule A
Transitioned Employees
Schedule B
Contract Employee Roster
Schedule C
Subcontractors
Schedule D
Ascension Health Facilities
Schedule E
Supplier Facilities
Schedule F
Managed Third Party Agreements
Schedule G
Assigned Third Party Contracts
Schedule H
Ascension Health Provided Equipment
Schedule I
Local EMGs
Schedule J
Administered Expenses



2.    Definitions.
Section 2 of the AMG Supplement is hereby supplemented with the definitions set
forth below:




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Form of EMG Services Addendum    Page 51
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





[List any additional definitions specific to this Addendum.]


The definitions added to Section 2 of the AMG Supplement by this Addendum shall
apply only with respect to the EMG Services provided under this Addendum.


3.    Addendum Term.
The term of this Addendum shall commence as of 12:00:01 a.m., ____ Time on the
Addendum Effective Date and shall continue for the Supplement Term, unless this
Addendum is terminated as provided in the MPSA, in which case the term of this
Addendum shall end at 11:59:59 p.m., Central Time, on the effective date of such
termination.


4.    Applicable Eligible Medical Group(s) and EMG Services.
This Addendum shall cover the provision of EMG Services by Supplier to the Owned
Eligible Medical Groups and Third Party Eligible Medical Groups set forth in
Schedule I (the “Local EMGs”) in accordance with the AMG Supplement. For the
avoidance of doubt, if a physician group is an Owned Eligible Medical Group or,
subject to Section 1(e) of the AMG Supplement, a Third Party Eligible Medical
Group that is (i) included in the [NRSC/Athena Group / Epic Group / Cerner
Group], (ii) is not listed on Schedule I and (iii) hereafter becomes acquired
by, employed by, or party to a PSA with Ascension Health, then such physician
group will automatically be deemed included in Schedule I.
[Schedule I will differentiate between Owned Eligible Medical Groups and Third
Party Eligible Medical Groups. If there are any special terms or conditions
related to Local EMGs, they can be listed here.]
5.    EMG Services.
Supplier shall provide to the Local EMGs the [Platform-Specific Services/Medical
Group Market Services/other EMG Services] set forth in Exhibit 1 of the AMG
Supplement.
[If there are any changes to the scope of EMG Services (including any provision
of out-of-scope services), they can be listed here.]
6.    Pricing.
The EMG Base Fee shall be determined in accordance with Exhibit 2 to the AMG
Supplement. The EMG Incentive Fees shall be determined in accordance with
Exhibit 3 to the AMG Supplement.
[Parties may add an updated Cost to Collect Factor.]


7.    List of Transitioned Employees and Key Supplier Personnel.


7.1
List of Transitioned Employees. Schedule A to this Addendum lists the Ascension
Health Personnel to whom offers of employment shall be made by Supplier, its
Affiliates or Subcontractors pursuant to the terms of Exhibit 13 to the MPSA.



7.2
Key Supplier Personnel. In accordance with Sections 8.2(a)(i) and 8.2(b) of the
MPSA, the Key Supplier Personnel positions under this Addendum are listed below:



[Please identify the Site Lead.]


8.    Contract Employee Rosters.
In accordance with Exhibit 5 of the MPSA, the Contract Employee Roster
applicable to the provision of EMG Services to the Local EMGs is set forth in
Schedule B.


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Form of EMG Services Addendum    Page 52
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------





[This may be deleted if not applicable.]


9.    Subcontractors.
The Subcontractors identified on Schedule C are approved by the Local EMGs for
the purposes of the EMG Services.
10.    Facilities.


10.1
Ascension Health Facilities. In accordance with Section 6.1(a) and 6.2 of the
MPSA, Supplier may provide any of the EMG Services at or from those Ascension
Health Facilities set forth in Schedule D or any other
office-based/practice-based facility from which the Local EMGs provides
services, and Local EMGs shall provide Supplier with access to and the use of
the foregoing locations (or equivalent space).

10.2
Supplier Facilities. In accordance with Section 6.1(a) and 6.2 of the MPSA,
Supplier may provide any of the EMG Services at or from the [the locations
identified in Schedule E.]

11.    Managed Third Party Agreements; Assigned Contracts.
The Managed Third Party Agreements listed on Schedule F shall not be assigned to
Supplier. The Third Party Contracts to be assigned to Supplier shall be set
forth in Schedule G.
12.    Ascension Health Provided Equipment.
In accordance with Section 6.5(e) of the MPSA, the applicable Eligible Medical
Group shall provide Supplier with the Ascension Health Provided Equipment listed
on Schedule H, for the purpose of performing the EMG Services for Local EMGs
during the term of this Addendum.
13.    Administered Expenses.
In accordance with Section 11.2(a) of the MPSA, the Administered Expenses are
set forth in Schedule J.
14.    Initial Transition Plan.
Supplier shall deliver to Ascension Health an initial transition plan for the
Local EMGs by [_____].
15.    Other Terms.
[●]


SIGNATURE PAGE FOLLOWS


[SPACE LEFT INTENTIONALLY BLANK]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Form of EMG Services Addendum    Page 53
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Addendum to be executed by
their respective duly authorized representatives as of the Addendum Effective
Date.


R1 RCM INC.
 
ASCENSION HEALTH




 
 
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 



    


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL     Signature Page to Form Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------






NRSC/ATHENA ADDENDUM TO SUPPLEMENT 26 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT


This NRSC/Athena Addendum (this “Addendum”) to the AMG Supplement (as defined
below) for the provision of Platform-Specific Services to the NRSC/Athena Group
is made and entered into as of June 24, 2018 (the “Addendum Effective Date”) by
and between Ascension Health (“Ascension”) and R1 RCM Inc., f/k/a Accretive
Health, Inc. (“Supplier”) (together, the “Parties”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the AMG Supplement, and if not defined therein, then in the MPSA (as defined
below).


This Addendum is entered into pursuant to and subject to (a) that certain
Supplement 26 of the MPSA (as defined below), dated as of June 20, 2018 (the
“AMG Supplement”) and (b) that certain Amended and Restated Master Professional
Services Agreement (“Master Professional Services Agreement” or “MPSA”) dated as
of February 16, 2016, in each case, by and between Ascension Health and
Supplier, the terms of which, except as expressly modified or excluded herein,
are incorporated herein by reference. The Parties have entered into this
Addendum to set forth additional terms and conditions pursuant to which Supplier
shall provide the Platform-Specific Services to the NRSC/Athena Group. In
accordance with Section 1.1(c) of the MPSA, any amendment to the MPSA (or the
AMG Supplement), including amendments made after the Addendum Effective Date,
shall automatically, as of the amendment effective date, be incorporated into
this Addendum, unless otherwise specifically set forth in such amendment.


NOW THEREFORE, in consideration of the premises and mutual consents set forth
below, the Parties hereby agree as follows:
    
1.
Schedules and Attachments.



This Addendum includes each of the following attached Schedules, all of which
are incorporated into this Addendum by this reference:
Schedule A
Transitioned Employees
Schedule B
Contract Employee Roster
Schedule C
Subcontractors
Schedule D
Ascension Health Facilities
Schedule E
Supplier Facilities
Schedule F
Managed Third Party Agreements
Schedule G
Assigned Third Party Contracts
Schedule H
Ascension Health Provided Equipment
Schedule I
Local EMGs
Schedule J
Administered Expenses



2.    Definitions.
Reserved.


3.    Addendum Term.
The term of this Addendum shall commence as of 12:00:01 a.m., Central Time on
the Addendum Effective Date and shall continue for the Supplement Term, unless
this Addendum is terminated as provided in the MPSA, in which case the term of
this Addendum shall end at 11:59:59 p.m., Central Time, on the effective date of
such termination. The EMG Service Commencement Date for all of the
Platform-Specific Services provided under this Addendum is October 1, 2018.


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL     NRSC/Athena Addendum        Page 2
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------







4.    Applicable Eligible Medical Group(s) and Scope of EMG Services.
This Addendum shall cover the provision of Platform-Specific Services by
Supplier to the Owned Eligible Medical Groups and Third Party Eligible Medical
Groups, in each case, included in the NRSC/Athena Group (“Local EMGs”) in
accordance with the AMG Supplement. The Parties shall, on or prior to October 1,
2018, amend this Addendum to include Schedule I listing all of the Local EMGs.
For the avoidance of doubt, if a physician group is an Owned Eligible Medical
Group or, subject to Section 1(e) of the AMG Supplement, a Third Party Eligible
Medical Group that is (i) included in the NRSC/Athena Group, (ii) is not listed
on Schedule I and (iii) hereafter becomes acquired by, employed by, or party to
a PSA with Ascension Health, then such physician group will automatically be to
deemed included in Schedule I.
5.    EMG Services.
Supplier shall provide to the Local EMGs the Platform-Specific Services set
forth in Exhibit 1 of the AMG Supplement.
6.    Pricing.
(a)
The NRSC Base Fee shall be determined in accordance with Exhibit 2 to the AMG
Supplement. The EMG Incentive Fees shall be determined in accordance with
Exhibit 3 to the AMG Supplement.

(b)
As a result of the NRSC Assessment conducted in accordance with Section 5 of
Exhibit 2 to the AMG Supplement, for purposes of calculating the portion of the
NRSC Base Fee, the Initial NRSC Cost to Collect Factor shall equal the result of
[**] divided by [**] (i.e., [**]%).

7.    List of Transitioned Employees and Key Supplier Personnel.


7.1
List of Transitioned Employees. The Parties shall, on or prior to October 1,
2018, amend this Addendum to include Schedule A listing the Ascension Health
Personnel to whom offers of employment shall be made by Supplier, its Affiliates
or Subcontractors pursuant to the terms of Exhibit 13 to the MPSA.



7.2
Key Supplier Personnel. In accordance with Sections 8.2(a)(i) and 8.2(b) of the
MPSA, the Key Supplier Personnel is Roger Carroll.



8.    Contract Employee Rosters.
The Parties shall, on or prior to October 1, 2018, amend this Addendum to
include Schedule B, the Contract Employee Roster applicable to the provision of
Platform-Specific Services to the Local EMGs, in accordance with Exhibit 5 to
the MPSA.
9.    Subcontractors.
The Subcontractors identified on Schedule C are approved by the Local EMGs for
the provision of the Platform-Specific Services.


10.    Facilities.


10.1
Ascension Health Facilities. In accordance with Section 6.1(a) and 6.2 of the
MPSA, Supplier may provide any of the EMG Services at or from those Ascension
Health Facilities set forth in Schedule D or any other
office-based/practice-based facility from which Local EMGs provide services, and
Local EMGs shall provide Supplier with access to and the use of the foregoing
locations (or equivalent space).

10.2
Supplier Facilities. In accordance with Section 6.1(a) and 6.2 of the MPSA,
Supplier may provide any of the EMG Services at or from any of the locations (or
equivalent space) identified in Schedule E.



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL     NRSC/Athena Addendum        Page 3
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------





11.    Managed Third Party Agreements; Assigned Contracts.
The Managed Third Party Agreements listed on Schedule F shall not be assigned to
Supplier. The Third Party Contracts to be assigned to Supplier shall be set
forth in Schedule G.
12.    Ascension Health Provided Equipment.
The Parties shall, on or prior to October 1, 2018, amend this Addendum to
include Schedule H, the list of Ascension Health Provided Equipment to be
provided by the NRSC in accordance with Section 6.5(e) of the MPSA, for the
purpose of performing the Platform-Specific Services for the Local EMGs during
the term of this Addendum.
13.    Administered Expenses.
In accordance with Section 11.2(a) of the MPSA, the Administered Expenses are
set forth in Schedule J.
14.    Initial Transition Plan.
Supplier shall deliver to Ascension Health an initial transition plan for the
Local EMGs by August 1, 2018.


SIGNATURE PAGE FOLLOWS


[SPACE LEFT INTENTIONALLY BLANK]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL     NRSC/Athena Addendum        Page 4
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Addendum to be executed by
their respective duly authorized representatives as of the Addendum Effective
Date.


R1 RCM, INC.
 
ASCENSION HEALTH




 
 
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 



    




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL         NRSC/Athena Addendum                 Signature Page
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE A


TRANSITIONED EMPLOYEES


[Schedule to be inserted following October 1, 2018]








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL         Schedule A to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






SCHEDULE B


CONTRACT EMPLOYEE ROSTER


[Schedule to be inserted following October 1, 2018]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL         Schedule B to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------






SCHEDULE C


SUBCONTRACTORS


To the extent that any of the following vendors constitute Data Subcontractors,
such vendors are hereby approved for the provision of the services applicable to
such vendor:


Vendor Name
[**]







R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule C to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.
 



--------------------------------------------------------------------------------






SCHEDULE D


ASCENSION HEALTH FACILITIES


capturea02.jpg [capturea02.jpg]


R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule D to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------






SCHEDULE E


SUPPLIER FACILITIES


1.
Supplier Facilities.

In accordance with Section 6.1 of the MPSA, the Supplier Facilities owned or
operated by Supplier are set forth below:
 
SUPPLIER FACILITY
LOCATIONS
APPROVED SERVICE TYPES
1.
Chicago
401 N. Michigan Avenue, Chicago, Illinois 60611
•
Revenue Cycle Training
•    Vendor Management
•    Revenue Cycle Technology and Support
•    Revenue Cycle Analytics and Reporting
•    Charge Optimization
2.
Michigan Customer Contact Center
225-229 & 234 N. Rose Street, Kalamazoo, Michigan 49007
•    Authorization / Referral Verification
•    Insurance Eligibility Verification
•    Collection of Residuals
•    Pre-Service Collections
•    Patient Billing Customer Service/Patient Financial Services
•    Prior Balance Found Insurance
•    Patient Liability Collections
3.
Southeast Customer Contact Center
950 22nd Street North, Birmingham, Alabama 35203
•    Authorization / Referral Verification
•    Insurance Eligibility Verification
•    Pre-Service Collections
4.
Underpayment Center
725 N. Highway A1A, Jupiter, Florida 33477
•    Underpayment Review/Recovery
5.
Contract Modeling/Analytics
2811 Wintergreen Drive, Cape Girardeau, Missouri 63701
•    Revenue Cycle Technology and Support (R1 Contract)
•    Underpayment Review / Recovery
•    Revenue Cycle Analytics and Reporting (for Contract Modeling (R1 Contract))



R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule E to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------





 
SUPPLIER FACILITY
LOCATIONS
APPROVED SERVICE TYPES
6.
Michigan Shared Services Center
Travelers Tower II, 26533 Evergreen Road, Southfield, Michigan
•    Billing (patient and payer)
•    Secondary Billing
•    Self-Pay Financial Advocacy and Eligibility of Services
•    Prior Balance Found Insurance
•    Cash Applications
•    Patient Billing Customer Service/Patient Financial Services
•    Denial Management (e.g., Medicaid and other Third Party Payer Follow Up,
and Rejections follow up)
•    Collection of Residuals
•    Prior Balance Found Insurance
•    Charge Optimization
•    Bad Debt Management
•    Revenue Cycle Analytics and Reporting
7.
Noida Shared Services Center
Building 3 and Building 9 Situated at IT/ITeS Sez, Sector 135


Noida, India
•    Billing (patient and payer)
•    Secondary Billing
•    Denial Management (e.g., Medicaid and other Third Party Payer Follow Up ,
and Rejections Follow Up)
•    Cash Applications
•    Credits
•    Revenue Cycle Technology and Support


        No patient facing-activities associated with the above functions will be
performed at this location.
8.
Gurgaon Shared Services Center
Building 2, Tower A Situated at IT/ITeS Sez, Sector 21,


Dundahera, Gurgaon, Haryana, India
•    Authorization/Referral Verification
•    Insurance Eligibility Verification
•    Billing (patient and payer)
•    Secondary Billing
•    Prior Balance Found Insurance
•    Denial Management (e.g., Medicaid and other Third-Party Payer Follow Up,
and Rejections Follow Up)
•    Cash Applications
•    Revenue Cycle Analytics and Reporting
•    Credits


No patient facing-activities associated with the above functions will be
performed at this location.
9.
Various U. S. Employee Residences
Various addresses
•    Denial Management (ie - Coding Follow Up)





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule E to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------





 
SUPPLIER FACILITY
LOCATIONS
APPROVED SERVICE TYPES
10.
Hyderabad Shared Services Center
NSL SEZ Arena, Survey No- 1, Plot No. 6, Ramanthapur Road, Uppal, Gaddi,
annaram,


Hyderbad, Telangana 500039, India
•    Authorization/Referral Verification
•    Insurance Eligibility Verification
•    Billing (patient and payer)
•    Secondary Billing
•    Prior Balance Found Insurance
•    Denial Management (e.g., Medicaid and other Third-Party Payer Follow Up,
and Rejections Follow Up)
•    Cash Applications
•    Revenue Cycle Analytics and Reporting
•    Credits
•    Revenue Cycle Technology and Support


No patient facing-activities associated with the above functions will be
performed at this location.
11.
Tikri Shared Services Center
Candor Gurgaon One Reality Projects, Private Limited IT/ITES, SEZ, 2nd, 3rd and
4th floor, Building No. 1, Village Tikri, Sector 48,


Gurugram 122001, Haryana, India
•    Authorization/Referral Verification
•    Insurance Eligibility Verification
•    Billing (patient and payer)
•    Secondary Billing
•    Prior Balance Found Insurance
•    Denial Management (e.g., Medicaid and other Third-Party Payer Follow Up,
and Rejections Follow Up)
•    Cash Applications
•    Revenue Cycle Analytics and Reporting
•    Credits


No patient facing-activities associated with the above functions will be
performed at this location.
12.
Indianapolis Shared Services Center
10330 N. Meridian Street, 2nd Floor, Indianapolis, 46290
•    Billing (patient and payer)
•    Secondary Billing
•    Self-Pay Financial Advocacy and Eligibility of Services
•    Prior Balance Found Insurance
•    Cash Applications
•    Patient Billing Customer Service/Patient Financial Services
•    Denial Management (e.g., Medicaid and other Third-Party Payer Follow Up,
and Rejections follow up)
•    Collection of Residuals
•    Prior Balance Found Insurance
•    Charge Optimization
•    Bad Debt Management
•    Revenue Cycle Analytics and Reporting
13.
RCS (formerly NRIT)
3030 Salt Creek Lane, Suite 301, Arlington Heights, IL 60005
•    Underpayment Review / Recovery
•    Charge Optimization





R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule E to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------









R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule E to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------






SCHEDULE F


MANAGED THIRD PARTY AGREEMENTS


Each agreement described in Schedule C hereto shall be deemed to be a Managed
Third Party Agreement until such time as such agreement is either assigned to
Supplier or terminated (either at Supplier’s direction or otherwise).








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule F to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------






SCHEDULE G


ASSIGNED THIRD PARTY CONTRACTS


None.








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule G to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.
 



--------------------------------------------------------------------------------






SCHEDULE H


ASCENSION HEALTH PROVIDED EQUIPMENT


[Schedule to be inserted following October 1, 2018]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule H to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------






SCHEDULE I


LOCAL EMGS


[Schedule to be inserted following October 1, 2018]




R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule I to NRSC Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------






SCHEDULE J


ADMINISTERED EXPENSES


None.








R1 RCM AND ASCENSION HEALTH
CONFIDENTIAL    Schedule J to NRSC/Athena Addendum
[**] Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission.


